Case 17-02005        Doc 430-2       Filed 08/02/21      Entered 08/02/21 13:24:12            Page 1 of
                                               49


                                                                                                      APPEAL




                                      U.S. Bankruptcy Court
                                District of Connecticut (Hartford)
                                Adversary Proceeding #: 17−02005

 Assigned to: Ann M. Nevins                                        Date Filed: 01/27/17
 Lead BK Case: 15−21233
 Lead BK Title: Curtis James Jackson, III
 Lead BK Chapter: 11
 Demand:
  Nature[s] of Suit: 14 Recovery of money/property − other
                      02 Other (e.g. other actions that would have been brought in state court if unrelated to
                         bankruptcy)



 Plaintiff
 −−−−−−−−−−−−−−−−−−−−−−−
 Curtis James Jackson, III                            represented by Imran H. Ansari
 50 Poplar Hill Drive                                                Baratta, Baratta & Aidala, LLP
 Farmington, CT 06032                                                546 Fifth Avenue, 6th Floor
 SSN / ITIN: xxx−xx−0616                                             New York, NY 10036
                                                                     212−486−0011
                                                                     Fax : 212−750−8297
                                                                     Email: iansari@aidalalaw.com
                                                                     LEAD ATTORNEY

                                                                      Joseph P. Baratta
                                                                      Baratta, Baratta & Aidala, LLP
                                                                      546 Fifth Avenue, 6th Floor
                                                                      New York, NY 10036
                                                                      212−750−9700
                                                                      Fax : 212−750−8297
                                                                      Email: jpbaratta@barattalaw.com
                                                                      LEAD ATTORNEY

                                                                      John L. Cesaroni
                                                                      Zeisler & Zeisler PC
                                                                      10 Middle Street
                                                                      15th Floor
                                                                      Bridgeport, CT 06604
                                                                      203−368−4234
                                                                      Fax : 203−367−9678
                                                                      Email: jcesaroni@zeislaw.com
                                                                      LEAD ATTORNEY


 V.

 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Reed Smith LLP                                       represented by Drew A Hillier
 599 Lexington LLP                                                   Axinn, Veltrop & Harkrider
 New York, NY 10022                                                  90 State House Square
                                                                     FL. 9
Case 17-02005   Doc 430-2     Filed 08/02/21      Entered 08/02/21 13:24:12              Page 2 of
                                        49

                                                               Hartford, CT 06103
                                                               (860) 275−8134
                                                               Fax : (860) 275−8101
                                                               Email: DHillier@axinn.com
                                                               TERMINATED: 04/16/2021

                                                               Evan T. Lee
                                                               Axinn, Veltrop & Harkrider LLP
                                                               114 W. 47th Street
                                                               New York, NY 10036
                                                               212−261−5668
                                                               SELF− TERMINATED: 07/05/2018

                                                               Craig M Reiser
                                                               Axinn, Veltrop & Harkrider LLP
                                                               114 West 47th Street
                                                               New York, NY 10036
                                                               212−728−2218
                                                               Fax : 212−128−2201
                                                               Email: creiser@axinn.com

                                                               Thomas G. Rohback
                                                               Axinn Veltrop & Harkrider
                                                               90 State House Square
                                                               Hartford, CT 06103
                                                               860−275−8110
                                                               Fax : 860−275−8101
                                                               Email: trohback@axinn.com
                                                               LEAD ATTORNEY


 Defendant
 −−−−−−−−−−−−−−−−−−−−−−−
 Peter Raymond                                 represented by Drew A Hillier
 599 Lexington LLP                                            Axinn, Veltrop & Harkrider
 New York, NY 10022                                           90 State House Square
                                                              FL. 19
                                                              Hartford, CT 06103
                                                              (860) 275−8134
                                                              Fax : (860) 318−9708
                                                              Email: DHillier@axinn.com
                                                              TERMINATED: 04/16/2021

                                                               Evan T. Lee
                                                               (See above for address)
                                                               TERMINATED: 04/28/2021

                                                               Craig M Reiser
                                                               (See above for address)

                                                               Thomas G. Rohback
                                                               (See above for address)
                                                               LEAD ATTORNEY

  Filing Date     #                                        Docket Text

  01/27/2017          1     Adversary case 17−02005. Complaint (14 (Recovery of money/property −
                            other)) (02 (Other (e.g. other actions that would have been brought in state
                            court if unrelated to bankruptcy))) filed by Curtis James Jackson III
                            against Reed Smith LLP, Peter Raymond. Fee Amount $350. Fee Not
                            Due. (Attachments: # 1 Exhibits A − I) (Cesaroni, John) (Entered:
Case 17-02005   Doc 430-2    Filed 08/02/21      Entered 08/02/21 13:24:12         Page 3 of
                                       49


                            01/27/2017)

                     2      Summons Issued on Defendant(s) Peter Raymond Date Issued 2/10/2017,
                            Answer Due 3/13/2017; Reed Smith LLP Date Issued 2/10/2017, Answer
                            Due 3/13/2017 (Re:)1 Complaint filed by Plaintiff Curtis James Jackson).
                            Pre−Trial Conference set for 4/5/2017 at 11:30 AM at United States
                            Bankruptcy Court, 157 Church Street, 18th Floor, Courtroom, New Haven,
  02/10/2017                CT. (Sierra, Emiliano) (Entered: 02/10/2017)

                     3      BNC Certificate of Mailing (RE: 2 Summons Issued). Notice Date
  02/12/2017                02/12/2017. (Admin.) (Entered: 02/13/2017)

                     4      Summons Service Executed on Defendant(s) Peter Raymond 2/13/2017;
  02/13/2017                Reed Smith LLP 2/13/2017 . (Cesaroni, John) (Entered: 02/13/2017)

                     5      Motion to Extend Time to Respond to Complaint to March 31, 2017 Filed
                            by Christopher A. Lynch on behalf of Peter Raymond, Reed Smith LLP,
  03/06/2017                Defendants . (Lynch, Christopher) (Entered: 03/06/2017)

                     6      Order Granting Stipulated Motion to Extend Time to Respond to
                            Complaint no later than March 31, 2017 (RE:5) . (Wilson, Andrena)
  03/07/2017                (Entered: 03/08/2017)

                     7      BNC Certificate of Mailing − PDF Document. (RE: 6 Order on Motion to
  03/10/2017                Extend Time). Notice Date 03/10/2017. (Admin.) (Entered: 03/11/2017)

                     8      Notice of Appearance and Request for Notice Filed by Thomas G.
                            Rohback on behalf of Peter Raymond, Reed Smith LLP Defendants, .
  03/22/2017                (Rohback, Thomas) (Entered: 03/22/2017)

                     9      Statement of Corporate Ownership Filed by Thomas G. Rohback on behalf
                            of Reed Smith LLP Defendant, . (Rohback, Thomas) (Entered:
  03/22/2017                03/22/2017)

                     10     Stipulated Motion to Extend Time to Respond to Complaint between
                            Curtis Jackson, III, Reed Smith LLP and Peter Raymond For Extension of
                            Time Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed
                            Smith LLP, Defendants . (Rohback, Thomas) Modified on 3/23/2017
  03/22/2017                (Wilson, Andrena). (Entered: 03/22/2017)

                     11     Order Granting Stipulated Motion To Extend Time to April 17, 2017 (RE:
  03/30/2017                10). (Wilson, Andrena) (Entered: 03/30/2017)

                     12     BNC Certificate of Mailing − PDF Document. (RE: 11 Order on
                            Stipulated Motion). Notice Date 04/01/2017. (Admin.) (Entered:
  04/01/2017                04/02/2017)

                     13     Stipulated Motion to Continue Hearing on Claim Objection and Pretrial
                            Conference Filed by Thomas G. Rohback on behalf of Peter Raymond,
                            Reed Smith LLP, Defendants (RE: 2 Summons Issued) (Rohback,
  04/03/2017                Thomas) (Entered: 04/03/2017)

                     14     Order Granting Motion To Continue Hearing On (RE: 13) Summons
                            Issued on Defendant(s) Peter Raymond RE: Pre−Trial Conference
                            Pre−Trial Conference set for 5/17/2017 at 11:00 AM United States
                            Bankruptcy Court, 157 Church Street, 18th Floor, Courtroom, New Haven,
  04/03/2017                CT. (RE: 2 Summons Issued) (Sierra, Emiliano) (Entered: 04/03/2017)
Case 17-02005   Doc 430-2    Filed 08/02/21       Entered 08/02/21 13:24:12          Page 4 of
                                       49


                     15     BNC Certificate of Mailing − PDF Document. (RE: 14 Order on Motion to
                            Continue Hearing). Notice Date 04/05/2017. (Admin.) (Entered:
  04/05/2017                04/06/2017)

                     16     Motion to Dismiss Adversary Proceeding Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s) due
                            by 5/8/2017. (Attachments: # 1 Proposed Order # 2 Certificate of Service)
  04/17/2017                (Rohback, Thomas) (Entered: 04/17/2017)

                     17     Memorandum of Law Support Brief Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP Defendants, (RE: 16 Motion
                            to Dismiss Adversary Proceeding filed by Defendant Reed Smith LLP,
                            Defendant Peter Raymond) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                            Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                            Exhibit H # 9 Exhibit I # 10 Exhibit J) (Rohback, Thomas) (Entered:
  04/17/2017                04/17/2017)

                     18     Stipulated Motion by and between the Debtor, Reed Smith LLP and Peter
                            Raymond For Order to Extend Time to Respond to Motion to Dismiss and
                            to Continue Pretrial Conference and Claim Objection Hearing Filed by
                            John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff .
  05/05/2017                (Attachments: # 1 Proposed Order) (Cesaroni, John) (Entered: 05/05/2017)

                     19     Order Granting Stipulated Motion to extend time to file response to
                            motion to dismiss, time extended to May 22, 2017 and pre trial conference
                            continued to June 14, 2017 at 10:00 a.m. (RE: 18). (Esposito, Pamela)
  05/15/2017                (Entered: 05/15/2017)

                            Hearing Continued per order entered as ECF No. 19 for pre trial
                            conference (Re:)2 Summons Issued). Hearing to be held on 6/14/2017 at
                            10:00 AM at United States Bankruptcy Court, 157 Church Street, 18th
                            Floor, Courtroom, New Haven, CT. (Esposito, Pamela) (Entered:
  05/15/2017                05/15/2017)

                     20     BNC Certificate of Mailing − PDF Document. (RE: 19 Order on
                            Stipulated Motion). Notice Date 05/17/2017. (Admin.) (Entered:
  05/17/2017                05/18/2017)

                     21     Notice of Appearance and Request for Notice Filed by Drew A Hillier on
                            behalf of Peter Raymond, Reed Smith LLP Defendants, . (Hillier, Drew)
  05/22/2017                (Entered: 05/22/2017)

                     22     Amended Complaint by John L. Cesaroni on behalf of Curtis James
                            Jackson III against Peter Raymond, Reed Smith LLP. (RE: 1 Adversary
                            case 17−02005. Complaint (14 (Recovery of money/property − other)) (02
                            (Other (e.g. other actions that would have been brought in state court if
                            unrelated to bankruptcy))) filed by Curtis James Jackson III against Reed
                            Smith LLP, Peter Raymond. Fee Amount $350. Fee Not Due.
                            (Attachments: # 1 Exhibits A − I) filed by Plaintiff Curtis James Jackson)
                            (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                            Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10
                            Exhibit J # 11 Exhibit K # 12 Exhibit L) (Cesaroni, John) (Entered:
  05/22/2017                05/22/2017)

                     23     Certificate of Service Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff, (RE: 22 Amended Complaint filed by Plaintiff Curtis
  05/23/2017                James Jackson) (Cesaroni, John) (Entered: 05/23/2017)

  05/31/2017         24
Case 17-02005   Doc 430-2    Filed 08/02/21       Entered 08/02/21 13:24:12          Page 5 of
                                       49


                            Stipulated Motion to Extend Time to Answer, Move or Otherwise Plead
                            and to Continue Pretrial Conference and Claim Objection Hearing to
                            6/19/2017 Filed by Thomas G. Rohback on behalf of Peter Raymond,
                            Reed Smith LLP, Defendants . (Rohback, Thomas) Modified on 6/1/2017
                            (Tassmer, Kenneth). (Entered: 05/31/2017)

                     25     Order Granting Motion to Extend Time to Extend Time to Answer Move
                            or Otherwise Plead to June 19, 2017 and continued hearing to June 28,
  06/06/2017                2017 at 3:00 p.m. (RE:24) . (Esposito, Pamela) (Entered: 06/06/2017)

                     26     BNC Certificate of Mailing − PDF Document. (RE: 25 Order on Motion to
  06/08/2017                Extend Time). Notice Date 06/08/2017. (Admin.) (Entered: 06/09/2017)

                            Continued Pretrial Conference Pursuant to ECF NO. 25 . Pre−Trial
                            Conference set for 6/28/2017 at 03:00 PM at United States Bankruptcy
                            Court, 157 Church Street, 18th Floor, Courtroom, New Haven, CT. (Rai,
                            Sujata). Related document(s) 1 Complaint filed by Plaintiff Curtis James
  06/13/2017                Jackson. Modified on 6/13/2017 (Rai, Sujata). (Entered: 06/13/2017)

                     27     Motion to Dismiss Adversary Proceeding Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s) due
                            by 7/10/2017. (Attachments: # 1 Proposed Order # 2 Certificate of
  06/19/2017                Service) (Rohback, Thomas) (Entered: 06/19/2017)

                     28     Brief in Support of Motion to Dismiss Adversary Proceeding Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants, (RE: 27 Motion to Dismiss Adversary Proceeding filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond) (Attachments: # 1
                            Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                            Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11
                            Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O)
  06/19/2017                (Rohback, Thomas) (Entered: 06/19/2017)

                     29     Stipulated Motion by and between the Debtor, Reed Smith LLP and Peter
                            Raymond For Order to Continue Pretrial Conference and Claim Objection
                            Hearing Filed by John L. Cesaroni on behalf of Curtis James Jackson III,
                            Plaintiff . (Attachments: # 1 Proposed Order) (Cesaroni, John) (Entered:
  06/26/2017                06/26/2017)

                     30     Order Granting Stipulated Motion to continue hearing to September 12,
  06/27/2017                2017 at 1:30 pm (RE: 29). (Esposito, Pamela) (Entered: 06/27/2017)

                            Continued Pretrial Conference pursuant to ECF No. 30 (Re:)Continued
                            Pretrial Conference). Pre−Trial Conference set for 9/12/2017 at 01:30 PM
                            at United States Bankruptcy Court, 157 Church Street, 18th Floor,
  06/27/2017                Courtroom, New Haven, CT. (Esposito, Pamela) (Entered: 06/27/2017)

                     31     BNC Certificate of Mailing − PDF Document. (RE: 30 Order on
                            Stipulated Motion). Notice Date 06/29/2017. (Admin.) (Entered:
  06/29/2017                06/30/2017)

                     32     Stipulated Motion by and between Curtis James Jackson, III, Reed Smith
                            LLP and Peter Raymond For Motion to Extend Plaintiff's Time to
                            Respond to Motion to Dismiss and Defendants' Time to Reply Filed by
                            John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff.
  07/11/2017                (Attachments: # 1 Proposed Order) (Cesaroni, John) (Entered: 07/11/2017)

  07/12/2017         33
Case 17-02005   Doc 430-2     Filed 08/02/21      Entered 08/02/21 13:24:12           Page 6 of
                                        49


                            Order Granting Stipulated Motion to Extend Time to Respond to Motion
                            to Dismiss and Defendants' Time to Reply − Extended to July 26, 2017 for
                            Plaintiff to file response and August 23, 2017 for defendants to reply to
                            plaintiff's response. (RE: 32). (Esposito, Pamela) (Entered: 07/13/2017)

                     34     BNC Certificate of Mailing − PDF Document. (RE: 33 Order on
                            Stipulated Motion). Notice Date 07/15/2017. (Admin.) (Entered:
  07/15/2017                07/16/2017)

                     35     Objection Plaintiff's Memorandum of Law in Opposition to Defendants'
                            Motion to Dismiss Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff, (RE: 27 Motion to Dismiss Adversary Proceeding
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond)
                            (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Cesaroni, John)
  07/26/2017                (Entered: 07/26/2017)

                     36     Reply Brief in Further Support of Motion to Dismiss Filed by Thomas G.
                            Rohback on behalf of Peter Raymond, Reed Smith LLP Defendants, (RE:
                            27 Motion to Dismiss Adversary Proceeding filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond) (Attachments: # 1 Certificate of
  08/21/2017                Service) (Rohback, Thomas) (Entered: 08/21/2017)

                            Matter Under Advisement Re: (Re:)27 Motion to Dismiss Adversary
                            Proceeding filed by Defendant Reed Smith LLP, Defendant Peter
                            Raymond). Matter Placed Under Advisement on 8/21/2017. (Esposito,
                            Pamela) Modified on 9/25/2017 to correct date matter was placed under
  08/31/2017                advisement. (Sierra, Emiliano) (Entered: 09/05/2017)

                            Hearing Continued − The pretrial conference scheduled for September 12,
                            2017 at 1:30 p.m. is continued without date. The court is taking the Motion
                            to Dismiss, AP−ECF No. 27, under advisement. (Re:)Continued Pretrial
  09/05/2017                Conference). (Esposito, Pamela) (Entered: 09/05/2017)

                     37     Scheduling Order Setting Oral Argument and Setting Deadline for
                            Additional, Limited Memoranda of Law. (Re:)27 Motion to Dismiss
                            Adversary Proceeding filed by Defendant Reed Smith LLP, Defendant
                            Peter Raymond.) Hearing to be held on 5/3/2018 at 11:00 AM at United
                            States Bankruptcy Court, 157 Church Street, 18th Floor Courtroom, New
                            Haven, CT. Parties shall file supplemental briefing on or before April
                            20,2018, and that such supplemental briefing shall be not exceed 7,000
  03/26/2018                words. (Sierra, Emiliano) (Entered: 03/26/2018)

                     38     BNC Certificate of Mailing − PDF Document. (RE: 37 Scheduling
                            Order/Pretrial Order). Notice Date 03/28/2018. (Admin.) (Entered:
  03/28/2018                03/29/2018)

                     39     Motion to Extend Time to File Supplemental Brief to 04/27/2018 re: ECF
                            37 Filed by John L. Cesaroni on behalf of Curtis James Jackson III,
                            Plaintiff . Response(s) due by 5/9/2018. (Attachments: # 1 Proposed
  04/18/2018                Order) (Cesaroni, John) (Entered: 04/18/2018)

                     40     Memorandum of Law in Opposition to Plaintiff's Motion to Extend Time
                            Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith
                            LLP Defendants, (RE: 39 Motion to Extend Time filed by Plaintiff Curtis
  04/19/2018                James Jackson) (Rohback, Thomas) (Entered: 04/19/2018)

  04/20/2018         41     Supplemental Document Plaintiff's Supplemental Memorandum of Law In
                            Opposition to Defendants' Motion to Dismiss Filed by John L. Cesaroni on
                            behalf of Curtis James Jackson III Plaintiff, (RE: 35 Objection filed by
Case 17-02005   Doc 430-2     Filed 08/02/21      Entered 08/02/21 13:24:12            Page 7 of
                                        49


                            Plaintiff Curtis James Jackson) (Cesaroni, John) (Entered: 04/20/2018)

                     42     Supplemental Brief Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP Defendants, . (Attachments: # 1 Exhibit A # 2
                            Exhibit B # 3 Exhibit Certificate of Service) (Rohback, Thomas) (Entered:
  04/20/2018                04/20/2018)

                     43     Withdrawal of Motion to Extend Time Filed by John L. Cesaroni on behalf
                            of Curtis James Jackson III Plaintiff, (RE: 39 Motion to Extend Time filed
  04/20/2018                by Plaintiff Curtis James Jackson) (Cesaroni, John) (Entered: 04/20/2018)

                     44     Hearing Rescheduled (Re:)27 Motion to Dismiss Adversary Proceeding
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing
                            to be held on 5/23/2018 at 02:00 PM at United States Bankruptcy Court,
                            157 Church Street, 18th Floor Courtroom, New Haven, CT. (Rodriguez,
  04/30/2018                Gretchen) (Entered: 04/30/2018)

                     45     BNC Certificate of Mailing − Hearing (RE: 44 Hearing
                            Continued/Rescheduled). Notice Date 05/02/2018. (Admin.) (Entered:
  05/02/2018                05/03/2018)

                     46     Motion to Appear Pro Hac Vice by out of state attorney Evan T. Lee Filed
                            by Drew A Hillier, Local Counsel. Paid 5/15/2018, receipt
                            CTXN00017057 (Nuzzi, Tiffany) Modified on 5/15/2018 to add receipt
                            number(Nuzzi, Tiffany)Modified on 6/1/2018 to include pdf of
                            Certificates of Good Standing for Evan T. Lee (Tassmer, Kenneth).
  05/15/2018                (Entered: 05/15/2018)

                     47     ORDER: ECF No. 46 is GRANTED. Evan T. Lee is admitted pro hac vice
                            to represent Reed Smith LLP and Perter Raymond. Signed by Judge Ann
                            M. Nevins on May 18, 2018. (Re:)46 Motion to Appear Pro Hac Vice.)
  05/18/2018                (Rodriguez, Gretchen) (Entered: 05/18/2018)

                     48        PDF with attached Audio File. Court Date & Time [ 5/23/2018 2:13:01
                            PM ]. File Size [ 34993 KB ]. Run Time [ 01:37:12 ]. (courtspeak).
  05/23/2018                (Entered: 05/23/2018)

                     49     Request for Transcript (RE:)27 Motion to Dismiss Adversary Proceeding
                            Hearing held on May 23, 2018 Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III, Plaintiff Transcription Service Requested: Fiore
  05/24/2018                Reporting and Transcription (Cesaroni, John) (Entered: 05/24/2018)

                            Hearing Held. Scheduling Order to enter. (Re:)27 Motion to Dismiss
                            Adversary Proceeding filed by Defendant Reed Smith LLP, Defendant
  05/24/2018                Peter Raymond). (Rodriguez, Gretchen) (Entered: 05/24/2018)

  05/24/2018         50     SCHEDULING ORDER: As discussed during a hearing held on May 23,
                            2018, the court directs the following additional but limited briefing:
                            ORDERED, That, on or before June 8, 2018, the plaintiff shall file a
                            supplemental memorandum of law, no longer than 10 pages, limited to the
                            following question of law:
                            Under New York law and in the context of the Leviston litigation
                            underlying the claims in this Adversary Proceeding, is liability under N.Y.
                            Civil Rights Law § 50 or § 51 limited to the first person to post a video to
                            the internet?
                            and it is further
                            ORDERED, That, on or before June 15, 2018, the defendants shall file
                            any responsive memorandum of law, no longer than 10 pages.Signed by
Case 17-02005   Doc 430-2     Filed 08/02/21       Entered 08/02/21 13:24:12            Page 8 of
                                        49


                            Judge Ann M. Nevins on May 24, 2018. (Re:)42 Brief filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond.) (Rodriguez, Gretchen)
                            (Entered: 05/24/2018)

                     51     Request for Transcript Sent (RE: 49 Request for Transcript filed by
                            Plaintiff Curtis James Jackson) on an expedited basis. Hearing held on
                            5/23/2018 (Attachments: # 1 Appearances) (Rai, Sujata) (Entered:
  05/24/2018                05/24/2018)

                     52     Request for Transcript (RE:)27 Motion to Dismiss Adversary Proceeding
                            Hearing held on 05/23/2018 Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants Transcription Service
                            Requested: Fiore Reporting and Transcription (Rohback, Thomas)
  05/25/2018                (Entered: 05/25/2018)

                     53     Transcript . Hearing held on 5/23/18 Requested by John L. Cesaroni
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information contact
                            the Clerk's Office. The following deadlines apply: Redaction Request due
                            By 06/20/2018. Redacted Transcript Submission due By 07/2/2018.
                            Transcript access will be restricted through 08/28/2018. (Fiore Reporting
  05/30/2018                Service, LLC) (Entered: 05/30/2018)

                     54     Motion to Extend Time to File Supplemental Brief to June 22, 2018 Filed
                            by John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff .
                            Response(s) due by 06/25/2018. (Attachments: # 1 Proposed Order)
  06/04/2018                (Cesaroni, John) (Entered: 06/04/2018)

                     55     Response in Opposition Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP Defendants, (RE: 54 Motion to Extend Time
                            filed by Plaintiff Curtis James Jackson) (Attachments: # 1 Transcript
  06/05/2018                Excerpts # 2 Proposed Order) (Rohback, Thomas) (Entered: 06/05/2018)

                     56     Order Granting Motion to Extend Time for Curtis James Jackson, III,
                            Plaintiff to File Supplemental Brief. Extended to June 22, 2018 (RE:54) .
  06/08/2018                (Esposito, Pamela) (Entered: 06/08/2018)

                     57     BNC Certificate of Mailing (RE: 56 Order on Motion to Extend Time).
  06/10/2018                Notice Date 06/10/2018. (Admin.) (Entered: 06/11/2018)

                     58     Supplemental Document Plaintiffs Second Supplemental Memorandum of
                            Law In Opposition to Defendants Motion to Dismiss Filed by John L.
                            Cesaroni on behalf of Curtis James Jackson III Plaintiff, (RE: 35
                            Objection filed by Plaintiff Curtis James Jackson) (Attachments: # 1
  06/22/2018                Exhibit A # 2 Exhibit B) (Cesaroni, John) (Entered: 06/22/2018)

                     59     Second Supplemental Brief Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP Defendants, (RE: 50 Scheduling
                            Order/Pretrial Order, 58 Supplemental Document filed by Plaintiff Curtis
                            James Jackson) (Attachments: # 1 Exhibit Exhibit A # 2 Certificate of
  06/28/2018                Service) (Rohback, Thomas) (Entered: 06/28/2018)

                     60     Motion to Withdraw as Attorney Filed by Evan T. Lee on behalf of Peter
                            Raymond, Reed Smith LLP, Defendants . Response(s) due by 07/24/2018.
  07/03/2018                (Lee, Evan) (Entered: 07/03/2018)
Case 17-02005   Doc 430-2    Filed 08/02/21      Entered 08/02/21 13:24:12          Page 9 of
                                       49


                     61     ORDER: ECF No. 60 is GRANTED. The appearance of Attorney Evan T.
                            Lee is withdrawn. Signed by Judge Ann M. Nevins on July 5, 2018.
                            (Re:)60 Motion to Withdraw as Attorney filed by Defendant Reed Smith
  07/05/2018                LLP, Defendant Peter Raymond). (Veliu, Qesar) (Entered: 07/05/2018)

                     62     Memorandum of Decision and Order Granting Defendants' Motion to
                            Dismiss Counts One, Three, Four, and Five, and Part of Count Two, of the
                            Amended Complaint. (Re:)27 Motion to Dismiss Adversary Proceeding
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond.) (Veliu,
  03/01/2019                Qesar) (Entered: 03/01/2019)

                     63     Scheduling Order. Status Conference to be held on 4/10/2019 at 03:00 PM
                            at United States Bankruptcy Court, 157 Church Street, 18th Floor
  03/01/2019                Courtroom, New Haven, CT. (Veliu, Qesar) (Entered: 03/01/2019)

                     64     BNC Certificate of Mailing − PDF Document. (RE: 62 Memorandum of
                            Decision and Order). Notice Date 03/03/2019. (Admin.) (Entered:
  03/03/2019                03/04/2019)

                     65     BNC Certificate of Mailing − PDF Document. (RE: 63 Scheduling
                            Order/Pretrial Order). Notice Date 03/03/2019. (Admin.) (Entered:
  03/03/2019                03/04/2019)

                     66     Motion to Appear Pro Hac Vice by out of state attorney Craig M. Reiser
                            Filed by Drew A Hillier, Local Counsel. Fee paid $75. (Nuzzi, Tiffany)
  03/15/2019                (Entered: 03/15/2019)

                     67     Answer to Complaint Filed by Defendants Peter Raymond, Reed Smith
                            LLP (RE: 22 Amended Complaint) (Rohback, Thomas) (Entered:
  03/15/2019                03/15/2019)

                     68     Order Granting Motion To Appear Pro Hac Vice by out of state attorney
  03/18/2019                Craig M. Reiser (RE: 66). (Rodriguez, Gretchen) (Entered: 03/18/2019)

                     69     BNC Certificate of Mailing (RE: 68 Order on Motion to Appear Pro Hac
  03/20/2019                Vice). Notice Date 03/20/2019. (Admin.) (Entered: 03/21/2019)

                     70     Supplemental Document Certificate of Good Standing for Craig M. Reiser
                            Filed by Drew A Hillier on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 66 Motion to Appear Pro Hac Vice) (Hillier, Drew)
  03/25/2019                (Entered: 03/25/2019)

                     71     Notice of Rule 26(f) Planning Report Filed by John L. Cesaroni on behalf
                            of Curtis James Jackson III Plaintiff . (Cesaroni, John) (Entered:
  03/27/2019                03/27/2019)

                     72        PDF with attached Audio File. Court Date & Time [ 4/10/2019 3:05:47
                            PM ]. File Size [ 13242 KB ]. Run Time [ 00:36:47 ]. (courtspeak).
  04/10/2019                (Entered: 04/10/2019)

                     73     Hearing Held. Scheduling Order to enter. A Telephonic Pre−Trial
                            Conference to be held on 5/17/2019 at 10:00 AM at United States
                            Bankruptcy Court, 157 Church Street, 18th Floor Courtroom, New Haven,
                            CT. Counsel to contact the Courtroom Deputy via email at
                            nh_telephonic@ctb.uscourts.gov for dial−in instructions. (Morgan,
  04/10/2019                Nashae) (Entered: 04/11/2019)
Case 17-02005   Doc 430-2    Filed 08/02/21       Entered 08/02/21 13:24:12            Page 10 of
                                       49


                      74    SCHEDULING ORDER: On March 27, 2019, the plaintiff, Curtis James
                            Jackson, III, and the defendants, Reed Smith LLP and Peter Raymond
                            (collectively, the "Parties") filed a Report of Parties' Planning Meeting
                            pursuant to Fed.R.Civ.P. 26(f) (the "Rule 26(f) Report"). ECF No. 71. The
                            Rule 26(f) Report reveals the Parties have been unable to reach agreement
                            on a substantial number of pre−trial discovery dates. After review of the
                            Rule 26(f) Report and pursuant to the statements made on the record
                            during a hearing held on April 10, 2019; it is hereby
                            ORDERED: That, on or before May 1, 2019, the Parties shall each serve
                            the initial disclosures required by Fed.R.Civ.P. 26(a)(1); and it further
                            ORDERED: That discovery shall not be conducted in phases and
                            discovery shall be conducted in one phase regarding the remaining claim
                            of count 2 of Mr. Jackson's Amended Complaint, AP−ECF No. 22, and
                            Mr. Jackson's Objection to Reed Smith LLP's Proof of Claim 18−1, filed
                            in Mr. Jackson's underlying Chapter 11 case, ECF No. 660, 832; and it is
                            further
                            ORDERED: That depositions of fact witnesses may commence on or after
                            May 1, 2019; and it is further
                            ORDERED: That, on May 17, 2019, at 10:00 a.m., a continued Pre−Trial
                            conference shall be held. During the Pre−Trial Conference, the Parties
                            shall be prepared to discuss the status of the initial discovery requests
                            referred to during the April 10, 2019 Pre−Trial Conference; if the
                            defendants intend to take the deposition of Mr. Jackson, then the
                            scheduling of his deposition; the scheduling of motions to compel and/or
                            quash, if any are filed or anticipated by the date of the Pre−Trial
                            Conference; the Parties' interest in mediation; and the schedule for
                            remaining discovery, including the date for the completion of fact
                            discovery, the schedule for expert discovery, the provision of any damages
                            analysis, and the date for the completion of all discovery; and it is further
                            ORDERED: That counsel for the Parties may participate by telephone
                            during the Pre−Trial Conference on May 17, 2019, at 10:00 a.m. at United
                            States Bankruptcy Court, 157 Church Street, 18th Floor Courtroom, New
                            Haven, CT. Counsel shall contact the Courtroom Deputy at
                            nh_telephonic@ctb.uscourts.gov to obtain dial−in instructions. Signed by
                            Judge Ann M. Nevins on April 12, 2019. (Morgan, Nashae) (Entered:
  04/12/2019                04/12/2019)

                      75    ECF No. 74 has been Generated for BNC Noticing. (Morgan, Nashae)
  04/12/2019                (Entered: 04/12/2019)

                      76    BNC Certificate of Mailing − PDF Document. (RE: 75 Generate BNC
  04/14/2019                Notice/Form). Notice Date 04/14/2019. (Admin.) (Entered: 04/15/2019)

                      77    BNC Certificate of Mailing − PDF Document. (RE: 75 Generate BNC
  04/14/2019                Notice/Form). Notice Date 04/14/2019. (Admin.) (Entered: 04/15/2019)

                      78    Motion for Order to Amend Scheduling Order . Response(s) due by
  04/15/2019                05/6/2019. (Rohback, Thomas) (Entered: 04/15/2019)

                      79    ORDER: ECF No. 78 is GRANTED. The Court's Scheduling Order, ECF
                            No. 74, is hereby amended to include a deadline of May 15, 2019 for the
                            parties to move to amend any pleadings and/or to join any additional
                            parties. All other deadlines and dates referenced in the Court's Scheduling
                            Order, ECF No. 74, remain in effect. Signed by Judge Ann M. Nevins on
                            April 16, 2019. (Re:)78 Motion for Order filed by Defendant Reed Smith
                            LLP, Defendant Peter Raymond.) (Morgan, Nashae) (Entered:
  04/16/2019                04/16/2019)

                      80    ECF No. 79 has been Generated for BNC Noticing. (Morgan, Nashae)
  04/16/2019                (Entered: 04/16/2019)
Case 17-02005   Doc 430-2    Filed 08/02/21      Entered 08/02/21 13:24:12            Page 11 of
                                       49


                      81    BNC Certificate of Mailing − PDF Document. (RE: 80 Generate BNC
  04/18/2019                Notice/Form). Notice Date 04/18/2019. (Admin.) (Entered: 04/19/2019)

                      82    BNC Certificate of Mailing − PDF Document. (RE: 80 Generate BNC
  04/18/2019                Notice/Form). Notice Date 04/18/2019. (Admin.) (Entered: 04/19/2019)

                      83    Pre−Trial Conference Rescheduled (Re:) 74 Scheduling Order.
                            Telephonic Pre−Trial Conference to be held on 5/23/2019 at 02:00 PM at
                            United States Bankruptcy Court, 157 Church Street, 18th Floor
  05/06/2019                Courtroom, New Haven, CT. (Veliu, Qesar) (Entered: 05/06/2019)

                      84       PDF with attached Audio File. Court Date & Time [ 5/23/2019 2:02:55
                            PM ]. File Size [ 11964 KB ]. Run Time [ 00:33:14 ]. (courtspeak).
  05/23/2019                (Entered: 05/23/2019)

                      85    Hearing Held. Scheduling Order to enter. (Re:) 74 Scheduling Order).
                            Continued Status Conference to be held on June 26, 2019 at 3:00 P.M.
  05/23/2019                (Veliu, Qesar) (Entered: 05/24/2019)

                      86    SCHEDULING ORDER: Pursuant to statements made during a Pre−Trial
                            conference held on May 23, 2019; it is hereby
                            ORDERED: That, on or before June 10, 2019, the Plaintiff shall file a
                            joint notice regarding deposition dates, including whether or not there is
                            agreement between the parties; and it is further
                            ORDERED: That, on or before June 17, 2019, the Parties may file
                            motions to enforce discovery obligations; and it is further
                            ORDERED: That, on or before June 24, 2019, the Parties may file
                            responses to any motions to enforce discovery obligations; and it is further
                            ORDERED: That, on June 26, 2019, at 3:00 p.m., a continued Pre−Trial
                            conference shall be held. During the Pre−Trial Conference, the Parties
                            shall be prepared to discuss discovery disputes that may arise, including
                            motions to compel and/or quash; a date or dates for the depositions of
                            Messrs. Raymond and Jackson; and the schedule for remaining discovery,
                            including the date for the completion of fact discovery, the schedule for
                            expert discovery, the provision of any damages analysis, and the date for
                            the completion of all discovery; and it is further
                            ORDERED: That, counsel for the Parties may participate by telephone
                            during the Pre−Trial Conference on June 26, 2019, at 3:00 p.m. at United
                            States Bankruptcy Court, 157 Church Street, 18th Floor Courtroom, New
                            Haven, CT. Counsel shall contact the Courtroom Deputy at
                            nh_telephonic@ctb.uscourts.gov to obtain dial−in instructions. Signed by
                            Judge Ann M. Nevins on June 3, 2019. (RE: 74 Scheduling Order.)
  06/03/2019                (Morgan, Nashae) (Entered: 06/03/2019)

                      87    ECF No. 86 has been Generated for BNC Noticing. (Morgan, Nashae)
  06/03/2019                (Entered: 06/03/2019)

                      88    BNC Certificate of Mailing − PDF Document. (RE: 87 Generate BNC
  06/05/2019                Notice/Form). Notice Date 06/05/2019. (Admin.) (Entered: 06/06/2019)

                      89    BNC Certificate of Mailing − PDF Document. (RE: 87 Generate BNC
  06/05/2019                Notice/Form). Notice Date 06/05/2019. (Admin.) (Entered: 06/06/2019)

                      90    Notice of Deposition Dates ( Joint ) Filed by John L. Cesaroni on behalf
                            of Curtis James Jackson III Plaintiff (RE: 86 Scheduling Order/Pretrial
  06/11/2019                Order) (Cesaroni, John) (Entered: 06/11/2019)

  06/11/2019          91
Case 17-02005   Doc 430-2    Filed 08/02/21     Entered 08/02/21 13:24:12          Page 12 of
                                       49


                            Motion to Extend Time to File Joint Notice Re: Deposition Dates to June
                            11, 2019 − Consent Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III, Plaintiff . Response(s) due by 07/2/2019. (Cesaroni, John)
                            (Entered: 06/11/2019)

                      92    ORDER GRANTING MOTION TO EXTEND TIME: The Motion to
                            Extend Time, ECF No. 91 filed by Attorney John L. Cesaroni is
                            GRANTED. Signed by Judge Ann M. Nevins on June 12, 2019. (RE:91) .
  06/12/2019                (Veliu, Qesar) (Entered: 06/12/2019)

                      93    ECF No. 92 has been Generated for BNC Noticing. (Veliu, Qesar)
  06/12/2019                (Entered: 06/12/2019)

                      94    Motion for Protective Order Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants . Response(s) due by
                            07/3/2019. (Attachments: # 1 Exhibit A # 2 Certificate of Service)
  06/12/2019                (Rohback, Thomas) (Entered: 06/12/2019)

                     95     ORDER GRANTING JOINT MOTION FOR PROTECTIVE ORDER:
                            ECF No. 94, a Joint Motion for Protective Order filed by plaintiff and
                            defendants, is GRANTED. The parties' agreed upon form of order will
                            enter separately. Signed by Judge Ann M. Nevins on June 14, 2019. (RE:
                            94 Motion for Protective Order filed by Defendant Reed Smith LLP,
  06/14/2019                Defendant Peter Raymond.) (Morgan, Nashae) (Entered: 06/14/2019)

                     96     ECF No. 95 has been Generated for BNC Noticing. (Morgan, Nashae)
  06/14/2019                (Entered: 06/14/2019)

                     97     Protective Order (RE: 94 Motion for Protective Order filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond.) (Morgan, Nashae)
  06/14/2019                (Entered: 06/14/2019)

                     98     BNC Certificate of Mailing − PDF Document. (RE: 93 Generate BNC
  06/14/2019                Notice/Form). Notice Date 06/14/2019. (Admin.) (Entered: 06/15/2019)

                     99     BNC Certificate of Mailing − PDF Document. (RE: 96 Generate BNC
  06/16/2019                Notice/Form). Notice Date 06/16/2019. (Admin.) (Entered: 06/17/2019)

                     100    BNC Certificate of Mailing − PDF Document. (RE: 97 Order). Notice
  06/16/2019                Date 06/16/2019. (Admin.) (Entered: 06/17/2019)

                     101    BNC Certificate of Mailing − PDF Document. (RE: 96 Generate BNC
  06/16/2019                Notice/Form). Notice Date 06/16/2019. (Admin.) (Entered: 06/17/2019)

                     102    BNC Certificate of Mailing − PDF Document. (RE: 97 Order). Notice
  06/16/2019                Date 06/16/2019. (Admin.) (Entered: 06/17/2019)

                     103    Amended Protective Order (RE: 94 Motion for Protective Order filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond, 97 Protective
  06/17/2019                Order.) (Morgan, Nashae) (Entered: 06/17/2019)

                     104    Motion to Extend Time to FILE MOTION TO ENFORCE DISCOVERY
                            OBLIGATIONS to July 1, 2019 Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III, Plaintiff . Response(s) due by 07/8/2019.
                            (Attachments: # 1 Proposed Order # 2 Certificate of Service) (Cesaroni,
  06/17/2019                John) (Entered: 06/17/2019)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 13 of
                                      49


                     105    Motion to Compel Discovery Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants . Response(s) due by
                            07/8/2019. (Attachments: # 1 Memorandum of Law in Support of Motion
                            to Compel Discovery # 2 Affidavit in Support of Motion to Compel
                            Discovery # 3 Exhibit A # 4 Exhibit B # 5 Exhibit C # 6 Exhibit D # 7
                            Exhibit E # 8 Exhibit F # 9 Exhibit G # 10 Certificate of Service)
  06/17/2019                (Rohback, Thomas) (Entered: 06/17/2019)

                     106    Memorandum of Law in Opposition to Motion for Extension of Time
                            Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith
                            LLP Defendants (RE: 104 Motion to Extend Time filed by Plaintiff
                            Curtis James Jackson) (Attachments: # 1 Exhibit A # 2 Certificate of
  06/18/2019                Service) (Rohback, Thomas) (Entered: 06/18/2019)

                     107    BNC Certificate of Mailing − PDF Document. (RE: 103 Order). Notice
  06/19/2019                Date 06/19/2019. (Admin.) (Entered: 06/20/2019)

                     108    BNC Certificate of Mailing − PDF Document. (RE: 103 Order). Notice
  06/19/2019                Date 06/19/2019. (Admin.) (Entered: 06/20/2019)

                     109    ORDER GRANTING MOTION TO EXTEND TIME: The plaintiff's
                            Motion to Extend Time to Enforce Discovery Obligations to July 1, 2019,
                            ECF No. 104 is GRANTED. Signed by Judge Ann M. Nevins on June 21,
  06/21/2019                2019. (RE:104) . (Veliu, Qesar) (Entered: 06/21/2019)

                     110    ECF No. 109 has been Generated for BNC Noticing. (Veliu, Qesar)
  06/21/2019                (Entered: 06/21/2019)

                     111    BNC Certificate of Mailing − PDF Document. (RE: 110 Generate BNC
  06/23/2019                Notice/Form). Notice Date 06/23/2019. (Admin.) (Entered: 06/24/2019)

                     112    Memorandum of Law in Opposition to Defendants' Motion to Compel
                            Filed by John L. Cesaroni on behalf of Curtis James Jackson III Plaintiff .
  06/24/2019                (Attachments: # 1 Exhibit A) (Cesaroni, John) (Entered: 06/24/2019)

                     113    Hearing Held. Scheduling Order to enter. (Re:) 74 Scheduling Order).
  06/26/2019                (Morgan, Nashae) (Entered: 06/27/2019)

                     114    Request for Transcript . Hearing held on 6/26/2019 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Falzarano Court Reporters (Hillier,
  06/27/2019                Drew) (Entered: 06/27/2019)

                     115    Request for Transcript Sent (RE: 114 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  06/27/2019                June 26, 2019 (Veliu, Qesar) (Entered: 06/27/2019)

                     116        PDF with attached Audio File. Court Date & Time [ 6/26/2019
                            2:54:17 PM ]. File Size [ 23946 KB ]. Run Time [ 01:06:31 ].
  06/27/2019                (courtspeak). (Entered: 06/27/2019)

  07/01/2019         117    ORDER COMPELLING DISCOVERY IN PART AND OVERRULING
                            OBJECTIONS: On June 26, 2019, the Court held a status conference
                            regarding discovery issues relating to defendants Reed Smith LLP and
                            Peter Raymond's ('Defendants') Motion to Compel responses to Requests
                            for Admission and Requests for Production. ECF No. 105. Plaintiff Curtis
                            J. Jackson, III ('Plaintiff') objected to discovery sought by the Defendants
                            on several grounds. ECF No. 112. Defendants' Motion to Compel
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12            Page 14 of
                                      49


                            responses to Requests for Admission No. 7, 8, 9, 14, 17, 20, 23, 26, 29,
                            and 32 are taken under advisement. With regard to the other matters
                            discussed during the June 26th status conference, it is hereby
                            ORDERED: That, the Defendants' Motion to Compel Discovery (ECF
                            No. 105) is granted in part and denied in part, and Plaintiff's objections set
                            forth in his objection (ECF No. 112) are overruled in part as described
                            herein; and it is further
                            ORDERED: That, on or before July 3, 2019, the Parties shall file a
                            stipulation regarding Plaintiff's responses to Requests for Admission
                            directed at 'Outside Leviston Advisors," including any agreement reached
                            regarding the matters discussed during the June 26th status conference,
                            and, identifying an agreed date for Plaintiff to file any motion to enforce
                            discovery obligations; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve
                            responses to Requests for Admission No. 10, 11, 12, 13, 16, 19, 22, 25,
                            28, and 31 after making reasonable inquiry; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve more
                            definite responses to Defendants' Requests for Production No. 1 through
                            21 and No. 30; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve on
                            Defendants supplemental damage calculations pursuant to Fed. R. Civ.
                            Pro. 26(a)(1)(A)(iii); and it is further
                            ORDERED: That, Defendants' Motion to Compel responses to Requests
                            for Production No. 22 through 29 and Requests for Admission No. 1
                            through 3, having been withdrawn by Defendants during the hearing, are
                            DENIED as moot; and it is further
                            ORDERED: That, a continued Pre−Trial Conference shall be held on
                            October 8, 2019, at 11:00 a.m. at the United States Bankruptcy Court, 157
                            Church Street, 18th Floor Courtroom, New Haven, CT. Signed by Judge
                            Ann M. Nevins on July 1, 2019. (RE: 105 Motion to Compel filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond.) (Morgan,
                            Nashae) (Entered: 07/01/2019)

                     118    ECF No. 117 has been Generated for BNC Noticing. (Morgan, Nashae)
  07/01/2019                (Entered: 07/01/2019)

  07/01/2019         119    ORDER COMPELLING DISCOVERY IN PART AND OVERRULING
                            OBJECTIONS: On June 26, 2019, the Court held a status conference
                            regarding discovery issues relating to defendants Reed Smith LLP and
                            Peter Raymond's ('Defendants') Motion to Compel responses to Requests
                            for Admission and Requests for Production. ECF No. 105. Plaintiff Curtis
                            J. Jackson, III ('Plaintiff') objected to discovery sought by the Defendants
                            on several grounds. ECF No. 112. Defendants' Motion to Compel
                            responses to Requests for Admission No. 7, 8, 9, 14, 17, 20, 23, 26, 29,
                            and 32 are taken under advisement. With regard to the other matters
                            discussed during the June 26th status conference, it is hereby
                            ORDERED: That, the Defendants' Motion to Compel Discovery (ECF
                            No. 105) is granted in part and denied in part, and Plaintiff's objections set
                            forth in his objection (ECF No. 112) are overruled in part as described
                            herein; and it is further
                            ORDERED: That, on or before July 3, 2019, the Parties shall file a
                            stipulation regarding Plaintiff's responses to Requests for Admission
                            directed at 'Outside Leviston Advisors,' including any agreement reached
                            regarding the matters discussed during the June 26th status conference,
                            and, identifying an agreed date for Plaintiff to file any motion to enforce
                            discovery obligations; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve
                            responses to Requests for Admission No. 10, 11, 12, 13, 16, 19, 22, 25,
                            28, and 31 after making reasonable inquiry; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve more
                            definite responses to Defendants' Requests for Production No. 1 through
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12             Page 15 of
                                      49


                            21 and No. 30; and it is further
                            ORDERED: That, on or before July 17, 2019, Plaintiff shall serve on
                            Defendants supplemental damage calculations pursuant to Fed. R. Civ.
                            Pro. 26(a)(1)(A)(iii); and it is further
                            ORDERED: That, Defendants' Motion to Compel responses to Requests
                            for Production No. 22 through 29 and Requests for Admission No. 1
                            through 3, having been withdrawn by Defendants during the hearing, are
                            DENIED as moot; and it is further
                            ORDERED: That, a continued Pre−Trial Conference shall be held on
                            October 8, 2019, at 11:00 a.m. Signed by Judge Ann M. Nevins on July 1,
                            2019. (Re: 105, 112). (Veliu, Qesar) Modified on 7/1/2019−
                            DUPLICATE ENTRY. Please disregard. (Veliu, Qesar). (Entered:
                            07/01/2019)

                     120    Stipulation with Reed Smith LLP, Peter Raymond, and Curtis James
                            Jackson, III . Filed by Thomas G. Rohback on behalf of Peter Raymond,
  07/03/2019                Reed Smith LLP Defendants . (Rohback, Thomas) (Entered: 07/03/2019)

                     121    BNC Certificate of Mailing − PDF Document. (RE: 118 Generate BNC
  07/03/2019                Notice/Form). Notice Date 07/03/2019. (Admin.) (Entered: 07/04/2019)

                     122    BNC Certificate of Mailing − PDF Document. (RE: 118 Generate BNC
  07/03/2019                Notice/Form). Notice Date 07/03/2019. (Admin.) (Entered: 07/04/2019)

                     123    Joint Motion For Scheduling Order . Response(s) due by 08/7/2019.
                            (Attachments: # 1 Exhibit A # 2 Certificate of Service) (Rohback,
                            Thomas) Modified on 7/17/2019, Changed document text to match
                            document filed. (Wilson, Sidney). Modified on 7/18/2019 due to clerical
  07/17/2019                error. (Veliu, Qesar) (Entered: 07/17/2019)

  07/18/2019         124    Scheduling Order. (Re: 123). (Veliu, Qesar) (Entered: 07/18/2019)

                     125    BNC Certificate of Mailing − PDF Document. (RE: 124 Scheduling
                            Order/Pretrial Order). Notice Date 07/20/2019. (Admin.) (Entered:
  07/20/2019                07/21/2019)

                     126    Request for Telephonic Hearing − Plaintiff's Request for Telephonic
                            Status Conference Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff (RE: 124 Scheduling Order/Pretrial Order)
  08/28/2019                (Cesaroni, John) (Entered: 08/28/2019)

                     127    Order Scheduling Telephonic Status Conference (Re:)126 Request For
                            Telephonic Hearing filed by Plaintiff Curtis James Jackson.) Telephonic
                            Status Conference to be held on 8/30/2019 at 11:30 AM at United States
                            Bankruptcy Court, 157 Church Street, 18th Floor Courtroom, New Haven,
  08/29/2019                CT. (Veliu, Qesar) (Entered: 08/29/2019)

                     128    Response to Plaintiff's Request for Telephonic Status Conference Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 126 Request For Telephonic Hearing filed by Plaintiff
                            Curtis James Jackson) (Attachments: # 1 Exhibit A # 2 Exhibit B)
  08/29/2019                (Rohback, Thomas) (Entered: 08/29/2019)

                     129    Hearing Held. Scheduling Order to enter. (Re:)127 Scheduling Status
  08/30/2019                Conference). (Veliu, Qesar) (Entered: 08/30/2019)

  08/30/2019         130    SCHEDULING ORDER: After consideration of the parties' positions
                            regarding plaintiff's request for extension of certain discovery deadlines,
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 16 of
                                      49


                            ECF No. 126, defendants' response, ECF No. 128, and the statements
                            made during a hearing held on August 30, 2019, the Court finds there is
                            cause for modification of the pre−trial deadlines. However, given the age
                            of the case, the narrowed scope of the issues to be resolved, and the length
                            of time the parties have had to address discovery related issues, further
                            extensions are unlikely to be granted absent exigent circumstances.
                            Accordingly, it is hereby
                            ORDERED: That, on or before September 30, 2019, the plaintiff shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before September 30, 2019, any party who has a
                            claim or counterclaim for damages will provide a damages analysis; and it
                            is further
                            ORDERED: That, on or before October 25, 2019, all discovery shall be
                            completed, not just propounded, with the exception of expert witness
                            depositions that shall be completed by December 5, 2019; and it is further
                            ORDERED: That, on or before November 1, 2019, the defendants shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before December 5, 2019, the depositions of all
                            expert witnesses shall be completed; and it is further
                            ORDERED: That, on or before January 10, 2020, any motion for
                            summary judgment, complying with D.Conn.L.Civ.R. 56, shall be filed;
                            and it is further
                            ORDERED: That, on or before January 31, 2020, oppositions to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before February 14, 2020, replies in support of
                            any motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on March 4, 2020, at 3:00 p.m., a continued Pre−Trial
                            Conference shall be held regarding scheduling a trial date, if necessary.
                            Signed by Judge Ann M. Nevins on August 30, 2019. (Re:)1 Complaint
                            filed by Plaintiff Curtis James Jackson.) (Veliu, Qesar) (Entered:
                            08/30/2019)

                     131    ECF No. 130 has been Generated for BNC Noticing. (Veliu, Qesar)
  08/30/2019                (Entered: 08/30/2019)

                     132        PDF with attached Audio File. Court Date & Time [ 8/30/2019
                            11:33:30 AM ]. File Size [ 10122 KB ]. Run Time [ 00:28:07 ].
  08/30/2019                (courtspeak). (Entered: 08/30/2019)

                     133    BNC Certificate of Mailing − PDF Document. (RE: 127 Scheduling
                            Status Conference). Notice Date 08/31/2019. (Admin.) (Entered:
  08/31/2019                09/01/2019)

                     134    BNC Certificate of Mailing − PDF Document. (RE: 131 Generate BNC
  09/01/2019                Notice/Form). Notice Date 09/01/2019. (Admin.) (Entered: 09/02/2019)

                     135    BNC Certificate of Mailing − PDF Document. (RE: 131 Generate BNC
  09/01/2019                Notice/Form). Notice Date 09/01/2019. (Admin.) (Entered: 09/02/2019)

                     136    Request for Transcript . Hearing held on 04/10/2019, 05/23/2019 and
                            08/30/2019 Filed by Drew A Hillier on behalf of Peter Raymond, Reed
                            Smith LLP, Defendants Transcription Service Requested: Falzarano Court
  09/03/2019                Reporters (Hillier, Drew) (Entered: 09/03/2019)

  09/04/2019         137    DISREGARD Request for Transcript Sent (RE: 136 Request for
                            Transcript filed by Defendant Reed Smith LLP, Defendant Peter
                            Raymond). Hearings held on April 10, 2019, May 23, 2019, and August
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 17 of
                                      49


                            30, 2019 (Morgan, Nashae) Modified on 9/4/2019 due to clerical
                            error(Morgan, Nashae). (Entered: 09/04/2019)

                     138    Amended Request for Transcript . Hearing held on 04/10/19, 05/23/19
                            and 8/30/19 Filed by Drew A Hillier on behalf of Peter Raymond, Reed
                            Smith LLP, Defendants Transcription Service Requested: Fiore Reporting
                            and Transcription (RE: 136 Request for Transcript filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond) (Hillier, Drew). Modified
                            on 9/5/2019 to note amended request and document relationship to ECF
  09/04/2019                No. 136 (Morgan, Nashae). (Entered: 09/04/2019)

                     139    Request for Transcript Sent (RE: 138 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
                            April 10, 2019, May 23, 2019, and August 30, 2019 (Morgan, Nashae)
  09/05/2019                (Entered: 09/05/2019)

                     140    Transcript . Hearing held on 4/10/19 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 09/27/2019. Redacted Transcript Submission due By
                            10/7/2019. Transcript access will be restricted through 12/5/2019. (Fiore
  09/06/2019                Reporting Service, LLC) (Entered: 09/06/2019)

                     141    Transcript . Hearing held on 5/23/19 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 09/27/2019. Redacted Transcript Submission due By
                            10/7/2019. Transcript access will be restricted through 12/5/2019. (Fiore
  09/06/2019                Reporting Service, LLC) (Entered: 09/06/2019)

                     142    Transcript . Hearing held on 8/30/19 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 09/27/2019. Redacted Transcript Submission due By
                            10/7/2019. Transcript access will be restricted through 12/5/2019. (Fiore
  09/06/2019                Reporting Service, LLC) (Entered: 09/06/2019)

                     143    BNC Certificate of Mailing (RE: 140 Transcript). Notice Date
  09/08/2019                09/08/2019. (Admin.) (Entered: 09/09/2019)

                     144    BNC Certificate of Mailing (RE: 141 Transcript). Notice Date
  09/08/2019                09/08/2019. (Admin.) (Entered: 09/09/2019)

                     145    BNC Certificate of Mailing (RE: 142 Transcript). Notice Date
  09/08/2019                09/08/2019. (Admin.) (Entered: 09/09/2019)

  09/12/2019         146    Motion for Protective Order Filed by Thomas G. Rohback on behalf of
                            Reed Smith LLP, Defendant . Response(s) due by 10/3/2019.
                            (Attachments: # 1 Memorandum of Law in Support of Motion for
                            Protective Order # 2 Exhibit A # 3 Exhibit B) (Rohback, Thomas)
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 18 of
                                      49


                            (Entered: 09/12/2019)

                     147    Request for Telephonic Hearing − Request for Telephonic Status
                            Conference Filed by John L. Cesaroni on behalf of Curtis James Jackson
                            III Plaintiff (RE: 130 Scheduling Order/Pretrial Order) (Cesaroni, John)
  09/25/2019                (Entered: 09/25/2019)

                     148    Response to Plaintiff's Request for Telephonic Status Conference Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 147 Request For Telephonic Hearing filed by Plaintiff
  09/26/2019                Curtis James Jackson) (Rohback, Thomas) (Entered: 09/26/2019)

                     149    SCHEDULNG ORDER DENYING REQUEST FOR IMMEDIATE
                            TELEPHONIC HEARING: After review of ECF No. 147 and 148, the
                            court will provide a short extension of time for the plaintiff to disclose
                            experts and provide expert reports to defendants, pursuant to Fed.R.Civ.P.
                            26(a)(2) and Fed.R.Bankr.P. 7026, and the new deadline shall be
                            established during a telephonic hearing that is yet to be scheduled. As to
                            other discovery and scheduling issues, the deadline for plaintiff to respond
                            to the motion for protective order (ECF No. 146) is hereby advanced, to
                            October 1, 2019 at 12:00 p.m. (noon).

                            The court is unable to schedule a telephonic hearing on the short notice
                            requested by plaintiff due to a previously scheduled closure of the Clerk's
                            Office and the press of other business of the court. The court notes that
                            relief is generally sought through a motion (as defendants did in their
                            still−pending motion for protective order, ECF No. 146) to which plaintiff
                            owes a response.

                            On or before 12:00 p.m. (noon) on October 1, 2019, the parties are to
                            discuss scheduling of a telephonic hearing to address their latest discovery
                            dispute, and to agree on a date and time for such a telephonic hearing. The
                            agreeable dates and times shall be communicated to the courtroom staff
                            by sending an email (copied to all appearing parties in this adversary
                            proceeding) to: courtroomdeputy_newhaven@ctb.uscourts.gov.

                            During the telephonic hearing, counsel for plaintiff should expect to
                            disclose the dates of depositions referenced in the request filed as ECF
                            No. 147, and to propose a specific, modified pre−trial schedule that
                            provides additional time for all parties, not just for plaintiff as is proposed
                            in ECF No. 147. No date previously set for the year 2019 shall be
                            extended beyond December 31, 2019.

                            Counsel for defendants should expect to identify the harm they will suffer
                            if the court were to grant additional time of two to four weeks, as
                            requested in ECF No. 147.

                            So ordered. Signed by Judge Ann M. Nevins on September 30, 2019.
                            (Re:)147 Request For Telephonic Hearing filed by Plaintiff Curtis James
  09/30/2019                Jackson.) (Veliu, Qesar) (Entered: 09/30/2019)

                     150    ECF No. 149 has been Generated for BNC Noticing. (Veliu, Qesar)
  09/30/2019                (Entered: 09/30/2019)

                     151    Memorandum of Law in Opposition Filed by John L. Cesaroni on behalf
                            of Curtis James Jackson III Plaintiff (RE: 146 Motion for Protective
                            Order filed by Defendant Reed Smith LLP) (Cesaroni, John) (Entered:
  09/30/2019                09/30/2019)

  10/01/2019         152
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 19 of
                                      49


                            Order Scheduling Telephonic Status Conference . Status Conference to be
                            held on 10/1/2019 at 01:00 PM at United States Bankruptcy Court, 157
                            Church Street, 18th Floor Courtroom, New Haven, CT. (Veliu, Qesar)
                            (Entered: 10/01/2019)

                     153    Status Conference Held. Scheduling Order to enter. (Re:)152 Status
  10/01/2019                Conference). (Veliu, Qesar) (Entered: 10/01/2019)

                     154        PDF with attached Audio File. Court Date & Time [ 10/1/2019
                            1:06:32 PM ]. File Size [ 11983 KB ]. Run Time [ 00:33:17 ].
  10/01/2019                (courtspeak). (Entered: 10/01/2019)

                     155    SCHEDULING ORDER: In light of the recently held status conference
                            on October 1, 2019, the Pre−Trial Conference scheduled for October 8,
                            2019, at 11:00 a.m. pursuant to the Court's previous Scheduling Order,
                            ECF No, 117, is canceled. The Pre−Trial Conference scheduled for March
                            4, 2020, at 3:00 p.m., pursuant to Scheduling Order, ECF No. 130, shall
                            be held as planned and is unaffected by this Order. Signed by Judge Ann
  10/02/2019                M. Nevins on October 2, 2019. (Veliu, Qesar) (Entered: 10/02/2019)

                     156    ECF No. 155 has been Generated for BNC Noticing. (Veliu, Qesar)
  10/02/2019                (Entered: 10/02/2019)

                     157    Request for Transcript . Hearing held on 10/01/2019 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  10/02/2019                (Hillier, Drew) (Entered: 10/02/2019)

                     158    BNC Certificate of Mailing − PDF Document. (RE: 150 Generate BNC
  10/02/2019                Notice/Form). Notice Date 10/02/2019. (Admin.) (Entered: 10/03/2019)

                     159    Request for Transcript Sent (RE: 157 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  10/03/2019                October 1, 2019 (Morgan, Nashae) (Entered: 10/03/2019)

                     160    BNC Certificate of Mailing (RE: 152 Scheduling Status Conference).
  10/03/2019                Notice Date 10/03/2019. (Admin.) (Entered: 10/04/2019)

                     161    BNC Certificate of Mailing − PDF Document. (RE: 156 Generate BNC
  10/04/2019                Notice/Form). Notice Date 10/04/2019. (Admin.) (Entered: 10/05/2019)

                     162    Transcript . Hearing held on 10/1/19 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 10/28/2019. Redacted Transcript Submission due By
                            11/7/2019. Transcript access will be restricted through 01/6/2020. (Fiore
  10/07/2019                Reporting Service, LLC) (Entered: 10/07/2019)

  10/08/2019         163    ORDER GRANTING PROTECTIVE ORDER AS TO DEPOSITION
                            OF MICHAEL SCOTT: Earlier, the Court ruled that much of plaintiff's
                            complaint against defendants was dismissed. On September 12, 2019, the
                            defendant, Reed Smith, LLP, filed a motion seeking a protective order
                            preventing Reed Smith attorney, and former general counsel, Michael
                            Scott, from appearing at a deposition. ECF No. 146. In response, the
                            plaintiff asserted that discovery was necessary from Michael Scott
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 20 of
                                      49


                            regarding, "Reed Smith's policies and procedures regarding its issuance of
                            retainer agreements and engagement letters, the firm's policy for such
                            agreements with clients, the processes by which the firm conducts conflict
                            checks before and during the undertaking of representation of a client or
                            prospective client." ECF No. 151. After consideration of the parties'
                            arguments in their written submissions and during a telephonic hearing on
                            October 1, 2019, I am unpersuaded the deposition of Michael Scott will
                            lead to relevant information in support or defense of any claim in this
                            adversary proceeding. Accordingly, the motion for protective order, ECF
                            No. 146, is GRANTED. Signed by Judge Ann M. Nevins on October 8,
                            2019. (RE: 146). (Veliu, Qesar) (Entered: 10/08/2019)

                     164    ECF No. 163 has been Generated for BNC Noticing. (Veliu, Qesar)
  10/08/2019                (Entered: 10/08/2019)

                     165    SCHEDULING ORDER: After consideration of the parties' arguments
                            presented during the hearing held on October 1, 2019 and in their various
                            written submissions, the Court concludes there is cause for extension of
                            certain Pre−Trial deadlines as set forth herein. This schedule modifies the
                            parties' discovery schedule but does not modify the dates for adjudication
                            of the parties' substantive dispute. NOW THEREFORE, it is hereby
                            ORDERED: That, on or before October 25, 2019, all fact discovery shall
                            be completed, not just propounded, with the exception of expert witness
                            discovery; and it is further
                            ORDERED: That, on or before November 1, 2019, the plaintiff shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before December 2, 2019, the defendants shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before December 23, 2019, the depositions of all
                            expert witnesses shall be completed; and it is further
                            ORDERED: That all other deadlines set forth in the Court's prior
                            Scheduling Order dated August 30, 2019, ECF No. 130, remain
                            unchanged. Signed by Judge Ann M. Nevins on October 8, 2019.
                            (Re:)147 Request For Telephonic Hearing filed by Plaintiff Curtis James
  10/08/2019                Jackson.) (Veliu, Qesar) (Entered: 10/08/2019)

                     166    ECF No. 165 has been Generated for BNC Noticing. (Veliu, Qesar)
  10/08/2019                (Entered: 10/08/2019)

                     167    BNC Certificate of Mailing (RE: 162 Transcript). Notice Date
  10/09/2019                10/09/2019. (Admin.) (Entered: 10/10/2019)

                     168    BNC Certificate of Mailing − PDF Document. (RE: 164 Generate BNC
  10/10/2019                Notice/Form). Notice Date 10/10/2019. (Admin.) (Entered: 10/11/2019)

                     169    BNC Certificate of Mailing − PDF Document. (RE: 166 Generate BNC
  10/10/2019                Notice/Form). Notice Date 10/10/2019. (Admin.) (Entered: 10/11/2019)

                     170    Motion to Extend Time to Complete Fact Discovery to December 31,
                            2019 Filed by John L. Cesaroni on behalf of Curtis James Jackson III,
                            Plaintiff . Response(s) due by 11/13/2019. (Cesaroni, John) Modified on
                            10/24/2019. There is a temporary sealing to permit the parties to file a
                            redacted document and a motion to permanently seal the document. It will
                            be sealed until 12:00 pm on Monday, October 28, 2019, pending any
                            further order of the court after the filing of a motion to seal and the
  10/23/2019                required fee. (Rodriguez, Gretchen). (Entered: 10/23/2019)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 21 of
                                      49


                     171    Motion to Seal (RE: related document(s)170 Motion to Extend Time).
                            Filed by John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff
                            (RE: 170 Motion to Extend Time filed by Plaintiff Curtis James Jackson)
  10/24/2019                Response(s) due by 11/14/2019. (Cesaroni, John) (Entered: 10/24/2019)

                     172    Motion to Seal. Reed Smith LLP and Peter Raymond's Memorandum of
                            Law in Opposition to Plaintiff Curtis James Jackson, III's Motion to
                            Extend Time to Complete Discovery Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s) due
  10/25/2019                by 11/15/2019. (Rohback, Thomas) (Entered: 10/25/2019)

                     173    Sealed Document Filed. Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP Defendants . (Rohback, Thomas) (Entered:
  10/25/2019                10/25/2019)

                     174    ORDER GRANTING PLAINTIFF'S MOTION TO SEAL
                            PLAINTIFF'S MOTION TO EXTEND THE TIME TO COMPLETE
                            DISCOVERY. The Motion to Seal Plaintiff's Motion to Extend the Time
                            to Complete Discovery ECF No. 171 is GRANTED. The Clerk of Court is
                            instructed to seal the Motion to Extend the Time to Completer Discovery
                            ECF No. 170 (providing access to counsel of record in this Adversary
                            Proceeding, only); and it is further
                            ORDERED: That, any party responding to the substance of the relief
                            sought in ECF No. 170 shall file its response or objection on or before
                            November 13, 2019. Signed by Judge Ann M. Nevins on October 25,
  10/25/2019                2019. (Related Doc # 171). (Rodriguez, Gretchen) (Entered: 10/25/2019)

                     175    Memorandum of Law in Opposition to Plaintiff Curtis James Jackson,
                            III's Motion to Extend Time to Complete Discovery [REDACTED] Filed
                            by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 170 Motion to Extend Time filed by Plaintiff Curtis
  10/25/2019                James Jackson) (Rohback, Thomas) (Entered: 10/25/2019)

                     176    ORDER GRANTING DEFENDANTS' MOTION TO SEAL ECF NO.
                            172. The Motion to Seal ECF No. 172 is GRANTED. Defendant's
                            Memorandum of Law in Opposition ECF No. 173 shall be accessible only
                            to counsel of record in this Adversary Proceeding. Signed by Judge Ann
                            M. Nevins on October 25, 2019. (Related Doc # 172). (Rodriguez,
  10/25/2019                Gretchen) (Entered: 10/25/2019)

                     177    Supplemental Document Supplement to Motion to Extend TIme to
                            Complete Discovery Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff (RE: 170 Motion to Extend Time filed by Plaintiff
                            Curtis James Jackson) (Attachments: # 1 Exhibit A) (Cesaroni, John)
  10/25/2019                (Entered: 10/25/2019)

  10/28/2019         178    ORDER GRANTING IN PART AND DENYING IN PART
                            PLAINTIFF'S MOTION FOR EXTENSION OF TIME: After review
                            of the plaintiff's latest motion seeking an extension of the deadline for the
                            completion of fact discovery, ECF No. 170, and the defendants'
                            opposition thereto, ECF No. 175, and after consideration of the docket of
                            this case, including the Court's Scheduling Order, ECF No. 74, permitting
                            fact discovery to commence on May 1, 2019, and thus providing the
                            plaintiff with approximately six months to serve and take the deposition of
                            Rick Ross and others −− an amount of time that presumably should have
                            been sufficient −− nonetheless, the Court finds cause exists to allow a
                            further extension of fact discovery limited to the areas identified in
                            plaintiff's motion. Accordingly, it is hereby
                            ORDERED: That, the plaintiff's motion for extension of time, ECF No.
                            170, is GRANTED IN PART AND DENIED IN PART and the Court's
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 22 of
                                      49


                            prior Scheduling Orders, ECF Nos. 130 and 165, are amended as set forth
                            herein; and it is further
                            ORDERED: That, on or before November 22, 2019, the plaintiff shall
                            complete the depositions of Theodor Sedlmayr, his current and former
                            associates as identified in the motion for extension of time, and Rick
                            Ross. The deadlines for other fact discovery is not extended. And it is
                            further
                            ORDERED: That, on or before December 2, 2019, the plaintiff shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before January 3, 2020, the defendants shall
                            designate all experts and provide opposing counsel with reports from
                            retained experts pursuant to Fed.R.Civ.P. 26(a)(2); and it is further
                            ORDERED: That, on or before January 17, 2020, the depositions of all
                            expert witnesses shall be completed; and it is further
                            ORDERED: That, on or before January 31, 2020, any motion for
                            summary judgment, complying with D.Conn.L.Civ.R. 56, shall be filed;
                            and it is further
                            ORDERED: That, on or before February 21, 2020, oppositions to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before February 28, 2020, replies in support of
                            any motion for summary judgment shall be filed; and it is further
                            ORDERED: That the Pre−Trial Conference scheduled for March 4, 2020,
                            at 3:00 p.m., shall remain unchanged. Signed by Judge Ann M. Nevins on
                            October 28, 2019. (RE:170) . (Veliu, Qesar) (Entered: 10/28/2019)

                     179    ECF No. 178 has been Generated for BNC Noticing. (Veliu, Qesar)
  10/28/2019                (Entered: 10/28/2019)

                     180    BNC Certificate of Mailing − PDF Document. (RE: 179 Generate BNC
  10/30/2019                Notice/Form). Notice Date 10/30/2019. (Admin.) (Entered: 10/31/2019)

                     181    Motion to Extend Time to − Motion to Extend Discovery Deadline for the
                            Purpose of Completing the Depositions of Theodor Sedlmayr, Monique
                            Augusta and Rick Ross to December 20, 2019 Filed by John L. Cesaroni
                            on behalf of Curtis James Jackson III, Plaintiff . Response(s) due by
                            12/13/2019. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Cesaroni, John)
  11/22/2019                (Entered: 11/22/2019)

                     182    Memorandum of Law in Opposition to Plaintiff's Motion to Extend Time
                            Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith
                            LLP Defendants (RE: 181 Motion to Extend Time filed by Plaintiff
                            Curtis James Jackson) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                            Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                            Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K) (Rohback, Thomas)
  11/26/2019                (Entered: 11/26/2019)

  11/27/2019         183    ORDER GRANTING MOTION TO EXTEND LIMITED FACT
                            DISCOVERY DEADLINE: After review and consideration of yet
                            another motion by counsel for the plaintiff seeking to extend the discovery
                            deadline for the purpose of completing the depositions of Theodor
                            Sedlmayr, Monique Augusta, and Rick Ross, ECF No. 181, and the
                            memorandum of law opposing the extension filed by defendants as ECF
                            No. 182, the court concludes there is cause to enter the limited relief
                            sought by the motion. Accordingly, it is hereby
                            ORDERED: That, the plaintiff's motion for extension of time, ECF No.
                            181, is GRANTED and the prior Scheduling Order, ECF No. 178, is
                            amended as set forth herein; and it is further
                            ORDERED: That, the time within which the plaintiff may depose
                            Theodor Sedlmayr, Monique Augusta, and Rick Ross is hereby extended
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12           Page 23 of
                                      49


                            to December 20, 2019; and it is further
                            ORDERED: That, no other deadline for fact discovery is modified by this
                            Order; and it is further
                            ORDERED: That, all other deadlines set forth in the prior Scheduling
                            Order, ECF No. 181, remain in effect. Signed by Judge Ann M. Nevins on
                            November 27, 2019. (RE:181) . (Morgan, Nashae) (Entered: 11/27/2019)

                     184    ECF No. 183 has been Generated for BNC Noticing. (Morgan, Nashae)
  11/27/2019                (Entered: 11/27/2019)

                     185    BNC Certificate of Mailing − PDF Document. (RE: 184 Generate BNC
  11/29/2019                Notice/Form). Notice Date 11/29/2019. (Admin.) (Entered: 11/30/2019)

                     186    BNC Certificate of Mailing − PDF Document. (RE: 184 Generate BNC
  11/29/2019                Notice/Form). Notice Date 11/29/2019. (Admin.) (Entered: 11/30/2019)

                     187    Motion to Compel Compliance with Plaintiff Curtis James Jackson, III's
                            Subpoena Ad Testificandum to William Leonard Roberts and to Maybach
                            Music Group, LLC Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III, Plaintiff . Response(s) due by 01/2/2020. (Attachments: # 1
                            Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                            Exhibit F # 7 Exhibit G # 8 Exhibit H) (Cesaroni, John) (Entered:
  12/11/2019                12/11/2019)

                     188    Certificate of Service Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff (RE: 187 Motion to Compel filed by Plaintiff Curtis
  12/11/2019                James Jackson) (Cesaroni, John) (Entered: 12/11/2019)

                     189    Objection to Motion to Compel Compliance with Subpoenas Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 187 Motion to Compel filed by Plaintiff Curtis James
  12/16/2019                Jackson) (Rohback, Thomas) (Entered: 12/16/2019)

                     190    Motion for Order to Withdraw Motion to Compel Compliance with
                            Plaintiff Curtis James Jackson, III's Subpoena Ad Testificandum to
                            William Leonard Roberts and to Maybach Music Group, LLC Filed by
                            John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff .
  12/18/2019                Response(s) due by 01/8/2020. (Cesaroni, John) (Entered: 12/18/2019)

                     191    Objection to Plaintiff's Motion Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP Defendants (RE: 190 Motion for Order
                            filed by Plaintiff Curtis James Jackson) (Rohback, Thomas) (Entered:
  12/18/2019                12/18/2019)

                     192    ORDER DENYING MOTION: ECF No. 190 is denied as moot. No
                            order authorizing withdrawal of a motion is required and the underlying
                            motion here (ECF No. 187) is considered withdrawn by the movant.
                            Signed by Judge Ann M. Nevins on December 20, 2019. (Re:)187
                            Motion to Compel filed by Plaintiff Curtis James Jackson, 190 Motion for
                            Order filed by Plaintiff Curtis James Jackson.) (Veliu, Qesar) (Entered:
  12/20/2019                12/20/2019)

                     193    ECF No. 192 has been Generated for BNC Noticing. (Veliu, Qesar)
  12/20/2019                (Entered: 12/20/2019)

  12/20/2019         194    Motion to Extend Time to Complete Deposition of Rick Ross to January
                            31, 2020 Filed by John L. Cesaroni on behalf of Curtis James Jackson III,
                            Plaintiff . Response(s) due by 01/10/2020. (Attachments: # 1 Exhibit A #
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 24 of
                                      49


                            2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7
                            Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12
                            Exhibit L # 13 Exhibit M) (Cesaroni, John) (Entered: 12/20/2019)

                     195    Sealed Motion to Extend Time to Complete Deposition of Rick Ross to
                            January 31, 2020 Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff . (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                            Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                            Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13
                            Exhibit M) (Cesaroni, John) Modified on 12/23/2019 to match document
  12/20/2019                filed (Rodriguez, Gretchen). (Entered: 12/20/2019)

                     196    Motion to Seal (RE: related document(s)195 Sealed Document Filed).
                            Filed by John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff
                            (RE: 195 Sealed Document Filed filed by Plaintiff Curtis James Jackson)
  12/20/2019                Response(s) due by 01/10/2020. (Cesaroni, John) (Entered: 12/20/2019)

                     197    BNC Certificate of Mailing − PDF Document. (RE: 193 Generate BNC
  12/22/2019                Notice/Form). Notice Date 12/22/2019. (Admin.) (Entered: 12/23/2019)

                     198    Motion to Seal. Defendants' Memorandum of Law in Opposition to
                            Plaintiff's Motion to Extend Discovery Deadline Filed by Thomas G.
                            Rohback on behalf of Peter Raymond, Reed Smith LLP, Defendants .
                            Response(s) due by 01/13/2020. (Rohback, Thomas) (Entered:
  12/23/2019                12/23/2019)

                     199    Sealed Memorandum of Law in Opposition to Plaintiff's Motion to Extend
                            Discovery Deadline Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP Defendants . (Attachments: # 1 Exhibit 1 # 2
                            Exhibit 2) (Rohback, Thomas) Modified on 12/26/2019 (Rodriguez,
  12/23/2019                Gretchen). (Entered: 12/23/2019)

                     200    Memorandum of Law in Opposition to Plaintiff's Motion to Extend
                            Discovery Deadline [REDACTED] Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP Defendants (RE: 194 Motion
                            to Extend Time filed by Plaintiff Curtis James Jackson) (Attachments: # 1
  12/23/2019                Exhibit 1 # 2 Exhibit 2) (Rohback, Thomas) (Entered: 12/23/2019)

                     201    Notice of Telephonic Hearing Issued (Re:)194 Motion to Extend Time
                            filed by Plaintiff Curtis James Jackson, 195 Sealed Document Filed filed
                            by Plaintiff Curtis James Jackson, 196 Motion to Seal filed by Plaintiff
                            Curtis James Jackson). Hearing to be held on 1/10/2020 at 10:00 AM at
                            United States Bankruptcy Court, 157 Church Street, 18th Floor
                            Courtroom, New Haven, CT. Objection deadline: before 4:00 pm on
  01/03/2020                1/8/2020. (Morgan, Nashae) (Entered: 01/03/2020)

                     202    BNC Certificate of Mailing − Hearing (RE: 201 Notice of Hearing).
  01/05/2020                Notice Date 01/05/2020. (Admin.) (Entered: 01/06/2020)

                     203    Reply to (related document(s): 200 Memorandum of Law filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond) Filed by John L.
                            Cesaroni on behalf of Curtis James Jackson III Plaintiff (RE: 200
                            Memorandum of Law filed by Defendant Reed Smith LLP, Defendant
                            Peter Raymond) (Attachments: # 1 Exhibit A # 2 Exhibit B) (Cesaroni,
  01/08/2020                John) (Entered: 01/08/2020)

  01/10/2020         204    Hearing Held. Scheduling Order to enter. Order Granting ECF No. 196 to
                            enter. (Re:)194 Motion to Extend Time filed by Plaintiff Curtis James
                            Jackson, 195 Sealed Document filed by Plaintiff Curtis James Jackson,
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 25 of
                                      49


                            196 Motion to Seal filed by Plaintiff Curtis James Jackson). (Veliu,
                            Qesar) (Entered: 01/10/2020)

                     205    SCHEDULING ORDER EXTENDING DEADLINE TO CONDUCT
                            DEPOSITION OF RICK ROSS AND AMENDING SCHEDULING
                            ORDER DEADLINES: On January 10, 2020, a hearing was held to
                            consider the plaintiff's motion to extend time to complete the deposition
                            of Rick Ross. ECF Nos. 194, 195. Pursuant to the statements made on the
                            record during the hearing held on January 10, 2020, the court's prior
                            Scheduling Orders, ECF Nos. 167, 178, 183, are amended as set forth
                            herein. This Order also resolves ECF Nos. 194, 195, 198, 199 and 200.
                            Accordingly, it is hereby
                            ORDERED: That, on or before February 28, 2020, the discovery deadline
                            is extended solely to allow the plaintiff to conduct the deposition of Rick
                            Ross; and it is further
                            ORDERED: That, on or before March 13, 2020, any motion for summary
                            judgment complying with D.Conn.L.Civ.R. 56, may be filed; and it is
                            further
                            ORDERED: That, on or before April 3, 2020, any oppositions to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before April 17, 2020, replies in support of any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, the Pre−Trial Conference scheduled for March 4,
                            2020, at 3:00 p.m., is continued to May 7, 2020, at 2:00 p.m.; and it is
                            further
                            ORDERED: That, this Order resolved the sealed and unsealed motions
                            for extension of time, and the parties' respective motions to seal various
                            matters on the docket (as the sealed documents previously filed may
                            remain sealed). Signed by Judge Ann M. Nevins on January 10, 2020.
                            (Re:)1 Complaint filed by Plaintiff Curtis James Jackson, 194 Motion to
                            Extend Time filed by Plaintiff Curtis James Jackson, 195 Sealed
                            Document Filed by Plaintiff Curtis James Jackson, 196 Motion to Seal
                            filed by Plaintiff Curtis James Jackson, 198 Motion to Seal filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond, 199 Sealed
                            Document filed by Defendant Reed Smith LLP, Defendant Peter
                            Raymond, 200 Memorandum of Law filed by Defendant Reed Smith
  01/10/2020                LLP, Defendant Peter Raymond.) (Veliu, Qesar) (Entered: 01/10/2020)

                     206    ECF No. 205 has been Generated for BNC Noticing. (Veliu, Qesar)
  01/10/2020                (Entered: 01/10/2020)

                     207    ORDER GRANTING DEFENDANT'S MOTION TO SEAL: After
                            review of the defendants' motion to seal its memorandum in opposition to
                            the plaintiff's motion to extend discovery, ECF No. 198, and finding good
                            cause to seal the requested document in order to maintain the privacy of
                            information pursuant to the parties' protective order, ECF No. 103; it is
                            hereby
                            ORDERED: That, the motion to seal, ECF No. 198 is GRANTED.
                            Signed by Judge Ann M. Nevins on January 10, 2020. (Re:)198 Motion to
                            Seal filed by Defendant Reed Smith LLP, Defendant Peter Raymond.)
  01/10/2020                (Veliu, Qesar) (Entered: 01/10/2020)

                     208    ECF No. 207 has been Generated for BNC Noticing. (Veliu, Qesar)
  01/10/2020                (Entered: 01/10/2020)

                     209        PDF with attached Audio File. Court Date & Time [ 1/10/2020
                            10:12:32 AM ]. File Size [ 6644 KB ]. Run Time [ 00:18:27 ].
  01/10/2020                (courtspeak). (Entered: 01/10/2020)

  01/12/2020         210
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12            Page 26 of
                                      49


                            BNC Certificate of Mailing − PDF Document. (RE: 206 Generate BNC
                            Notice/Form). Notice Date 01/12/2020. (Admin.) (Entered: 01/13/2020)

                     211    BNC Certificate of Mailing − PDF Document. (RE: 208 Generate BNC
  01/12/2020                Notice/Form). Notice Date 01/12/2020. (Admin.) (Entered: 01/13/2020)

                     212    Request for Transcript . Hearing held on 1/10/2020 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  01/13/2020                (Hillier, Drew) (Entered: 01/13/2020)

                     213    Request for Transcript Sent (RE: 212 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  01/13/2020                January 10, 2020. (Morgan, Nashae) (Entered: 01/13/2020)

                     214    Transcript . Hearing held on 1/10/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 02/6/2020. Redacted Transcript Submission due By
                            02/18/2020. Transcript access will be restricted through 04/15/2020.
                            (Fiore Reporting Service, LLC) Modified on 1/17/2020, to correct hearing
  01/16/2020                date. (Whitmore, Lorenzo). (Entered: 01/16/2020)

                     215    BNC Certificate of Mailing (RE: 214 Transcript). Notice Date
  01/19/2020                01/19/2020. (Admin.) (Entered: 01/20/2020)

                     216    Motion to Extend Time to Complete the Deposition of Rick Ross Due to
                            Circumstances Arising in and by the Order of the United States District
                            Court − Northern District of Georgia to April 10, 2020 Filed by John L.
                            Cesaroni on behalf of Curtis James Jackson III, Plaintiff . Response(s) due
                            by 03/12/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C #
  02/20/2020                4 Exhibit D) (Cesaroni, John) (Entered: 02/20/2020)

                     217    Memorandum of Law in Opposition to Plaintiff's Motion to Extend
                            Deadline Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed
                            Smith LLP Defendants (RE: 216 Motion to Extend Time filed by
                            Plaintiff Curtis James Jackson) (Attachments: # 1 Exhibit A # 2 Exhibit B
  02/21/2020                # 3 Exhibit C) (Rohback, Thomas) (Entered: 02/21/2020)

  02/25/2020         218    SCHEDULING ORDER EXTENDING DEADLINE TO CONDUCT
                            DEPOSITION OF RICK ROSS AND AMENDING SCHEDULING
                            ORDER DEADLINES: While I share the defendants' frustration with the
                            plaintiff's repeated requests for extensions on the eve of a deadline with
                            seemingly shifting reasons for needing more time, and with plaintiff's
                            counsel's lack of a sense of urgency as it pertains to discovery in this case,
                            I also recognize plaintiff's recent (though late−in−the−process) efforts to
                            seek effective discovery orders and the pendency of a discovery dispute
                            related to this matter in District Court in the Northern District of Georgia.
                            See, Docket for the United States District Court for the Northern District
                            of Georgia, Case No.: 3:20−mi−00001. In order to allow the Georgia
                            court time to adjudicate the dispute before it and in consideration of the
                            hearing scheduled in that matter for March 4, 2020, I find it prudent to
                            extend the pre−trial deadlines set in this adversary proceeding to
                            accommodate the District Court's March 4, 2020 hearing.
                            ACCORDINGLY, it is hereby
                            ORDERED: That, the plaintiff's Motion to Extend Time to Complete the
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 27 of
                                      49


                            Deposition of Rick Ross, ECF No. 216, is GRANTED IN PART AND
                            DENIED IN PART, as set forth herein; and it is further
                            ORDERED: That, the discovery deadline is extended through March 31,
                            2020, solely to allow the plaintiff to conduct the deposition of Rick Ross;
                            and it is further
                            ORDERED: That, on or before April 10, 2020, any motion for summary
                            judgment complying with D.Conn.L.Civ.R. 56, may be filed; and it is
                            further
                            ORDERED: That, on or before May 1, 2020, any opposition to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before May 15, 2020, replies in support of any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, the Pre−Trial Conference scheduled for May 7, 2020,
                            at 2:00 p.m., is continued to June 2, 2020, at 2:00 p.m. Signed by Judge
                            Ann M. Nevins on February 25, 2020. (Re:)1 Complaint filed by Plaintiff
                            Curtis James Jackson, III, 216 Motion to Extend Time Filed by John L.
                            Cesaroni on behalf of Plaintiff Curtis James Jackson, III.) (Veliu, Qesar)
                            (Entered: 02/25/2020)

                     219    ECF No. 218 has been Generated for BNC Noticing. (Veliu, Qesar)
  02/25/2020                (Entered: 02/25/2020)

                     220    BNC Certificate of Mailing − PDF Document. (RE: 219 Generate BNC
  02/27/2020                Notice/Form). Notice Date 02/27/2020. (Admin.) (Entered: 02/28/2020)

                     221    Sealed Consent Motion to Seal ECF No. 194 Filed by John L. Cesaroni on
                            behalf of Curtis James Jackson III Plaintiff . (Cesaroni, John) Modified on
  03/09/2020                3/10/2020 (Rodriguez, Gretchen). (Entered: 03/09/2020)

                     222    ORDER GRANTING MOTION TO SEAL DOCUMENT: After
                            consideration of the motion filed on consent of all parties and under seal
                            as ECF No. 221, and agreeing relief should be granted, it is hereby
                            ORDERED: The motion filed as ECF No. 221 is GRANTED; and it is
                            further
                            ORDERED: The document filed as ECF No. 194 shall be sealed until
                            further order of the Court. Signed by Judge Ann M. Nevins on March 10,
                            2020. (Re:)194 Motion to Extend Time filed by Plaintiff Curtis James
                            Jackson, 221 Sealed Document Filed filed by Plaintiff Curtis James
  03/10/2020                Jackson.) (Veliu, Qesar) (Entered: 03/10/2020)

                     223    ECF No. 222 has been Generated for BNC Noticing. (Veliu, Qesar)
  03/10/2020                (Entered: 03/10/2020)

                     224    Letter re: Deposition of Rick Ross Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III Plaintiff (RE: 218 Scheduling Order/Pretrial
                            Order) (Attachments: # 1 Exhibit A # 2 Exhibit B) (Cesaroni, John)
  03/11/2020                (Entered: 03/11/2020)

                     225    Amended Motion to Extend Time to Complete Deposition of Rick Ross
                            and Compel Outstanding Discovery to 1/31/2020 Filed to Replace ECF#
                            194 Pursuant to ECF# 222 Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III, Plaintiff . Response(s) due by 04/1/2020.
                            (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Chapter 11
                            plan D # 5 Chapter 11 plan E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H #
                            9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L) (Cesaroni, John)
  03/11/2020                (Entered: 03/11/2020)

                     226    BNC Certificate of Mailing − PDF Document. (RE: 223 Generate BNC
  03/12/2020                Notice/Form). Notice Date 03/12/2020. (Admin.) (Entered: 03/13/2020)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 28 of
                                      49


                     227    ORDER DENYING AMENDED MOTION AS MOOT: On March 11,
                            2020, the plaintiff filed an amended motion seeking to extend time to
                            complete the deposition of Rick Ross, ECF No. 225. This amended
                            motion was filed pursuant to the Court's Order, ECF No. 222, allowing
                            the plaintiff to seal a previously filed motion, ECF No. 194. The
                            substantive relief requested −− an extension of discovery deadlines −−
                            was previously granted by the court. See, ECF No. 205. Accordingly,
                            while ECF No. 225 completes the record, the relief sought was granted in
                            ECF No. 205, and it is therefore moot. Signed by Judge Ann M. Nevins
  03/17/2020                on March 17, 2020. (RE:225) (Veliu, Qesar) (Entered: 03/17/2020)

                     228    ECF No. 227 has been Generated for BNC Noticing. (Veliu, Qesar)
  03/17/2020                (Entered: 03/17/2020)

                     229    Defendants' Emergency Motion To Conduct Deposition Remotely on
                            Scheduled Date Without Further Adjournment. Filed by Thomas G.
                            Rohback on behalf of Peter Raymond, Reed Smith LLP, Defendants .
                            Response(s) due by 04/7/2020. (Attachments: # 1 Affidavit Craig M.
                            Reiser # 2 Exhibit A) (Rohback, Thomas) Modified on 3/18/2020
  03/17/2020                (Whitmore, Lorenzo). (Entered: 03/17/2020)

                     230    Emergency Motion To Extend Discovery Deadline For The Purpose Of
                            Completing The Deposition Of Rick Ross. and Seeking Emergency
                            Consideration Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III, Plaintiff . Response(s) due by 04/8/2020. (Cesaroni, John)
  03/18/2020                Modified on 3/18/2020 (Whitmore, Lorenzo). (Entered: 03/18/2020)

  03/18/2020         231    SCHEDULING ORDER SETTING TELEPHONIC HEARING FOR
                            MARCH 19, 2020: On March 17, 2020, the defendants, Reed Smith, LLP
                            and Peter Raymond, filed an emergency motion seeking an order
                            compelling the plaintiff, Curtis James Jackson, III, to conduct &ndash; by
                            video −− the deposition of William Leonard Roberts, II a/k/a Rick Ross
                            on March 25, 2020. ECF No. 229. The defendants acknowledge the
                            severity of the impact the COVID−19 national emergency has had on
                            society, courts, and civil cases, but request, rather than an adjournment of
                            discovery deadlines, that the parties to continue with depositions remotely
                            by video and/or telephonic means. ECF No. 229. Since the filing of the
                            defendants&rsquo; motion, the plaintiff filed his own emergency motion
                            seeking an extension of the time to conduct the deposition of William
                            Leonard Roberts, II a/k/a Rick Ross to May 15, 2020. ECF No. 230. The
                            court finds cause for scheduling a telephonic hearing on an emergency
                            basis to address the scheduling and method of the William Leonard
                            Roberts, II a/k/a Rick Ross deposition. Accordingly, it is hereby
                            ORDERED: That, on March 19, 2020, at 11:00 a.m., a telephonic hearing
                            will be held. The parties are directed to register with the Court−approved
                            Telephonic Hearing or Conference Vendor, CourtCall. The Procedures
                            and Instructions for Telephonic Appearances can be found in the General
                            Order− Court Operations Under the Exigent Circumstances Created by
                            COVID−19 and in the Telephonic Appearance Instructions and
                            Procedures, both of which appear on the Court's website:
                            www.ctb.uscourts.gov. Due to the increase in telephonic hearings under
                            the exigent circumstances created by COVID−19, the parties are
                            encouraged to register for CourtCall services at
                            https://courtcall.com/attorneys/. And it is further
                            ORDERED: That, on or before 5:00 p.m. on March 18, 2020, counsel for
                            the defendants shall provide notice of the telephonic hearing scheduled for
                            March 19, 2020, at 11:00 a.m. and the court&rsquo;s instructions
                            regarding CourtCall to counsel for the deposition witness William
                            Leonard Roberts, II a/k/a Rick Ross as appearing in the case: Curtis James
                            Jackson, III, v. William Leonard Roberts, II a/k/a Rick Ross, Case No.
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12             Page 29 of
                                      49


                            3:20−mi−00001, pending in the United States District Court for the
                            Northern District of Georgia; and it is further
                            ORDERED: That, prior to 11:00 a.m. on March 19, 2020, counsel for the
                            defendants shall file a certification attesting that service of notice of the
                            telephonic hearing and the court&rsquo;s instructions was made to
                            counsel for William Leonard Roberts, II a/k/a Rick Ross as directed
                            herein; and it is further
                            ORDERED: That, in light of the current national emergency and the time
                            limitations imposed by these emergency requests, counsel for William
                            Leonard Roberts, II a/k/a Rick Ross may participate in the telephonic
                            hearing scheduled for March 19, 2020 and may file any motions to appear
                            pro hac vice following the hearing. Signed by Judge Ann M. Nevins on
                            March 18, 2020. (Re:)229 Motion for Order filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond, 230 Motion to Extend Time filed
                            by Plaintiff Curtis James Jackson.) (Morgan, Nashae) (Entered:
                            03/18/2020)

                     232    ECF No. 231 has been Generated for BNC Noticing. (Morgan, Nashae)
  03/18/2020                (Entered: 03/18/2020)

                     233    Reed Smith LLP And Peter Raymond's Memorandum Of Law In
                            Opposition To Emergency Motion To Extend Discovery Deadline For
                            The Purpose Of Completing The Deposition Of Rick Ross. Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 230 Motion to Extend Time filed by Plaintiff Curtis
                            James Jackson) (Attachments: # 1 Exhibit A # 2 Exhibit B) (Rohback,
                            Thomas) Modified on 3/19/2020 (Whitmore, Lorenzo). (Entered:
  03/18/2020                03/18/2020)

                     234    Affidavit of Craig M. Reiser Filed by Craig M Reiser on behalf of Peter
                            Raymond, Reed Smith LLP Defendants (RE: 231 Scheduling
  03/18/2020                Order/Pretrial Order) (Reiser, Craig) (Entered: 03/18/2020)

                     235    Hearing Held. Order Granting ECF No. 229 to enter for the reasons stated
                            on the record and Order Denying ECF No. 230 to enter for the reasons
                            stated on the record. (Re:)229 Motion for Order filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond, 230 Motion to Extend Time filed
                            by Plaintiff Curtis James Jackson). (Esposito, Pamela) (Entered:
  03/19/2020                03/19/2020)

  03/19/2020         236    ORDER GRANTING MOTION TO COMPEL DEPOSITION BY
                            VIDEO CONFERENCE AND DENYING MOTION TO EXTEND
                            DISCOVERY DEADLINE: After consideration of the defendants
                            ("Reed Smith") emergency motion seeking an order compelling the
                            plaintiff, Curtis James Jackson, III, ("Jackson") to conduct by video −−
                            the deposition of William Leonard Roberts, II on March 25, 2020, ECF
                            No. 229; Jackson's emergency motion seeking an extension of the time to
                            conduct Robert's deposition to May 15, 2020; ECF No. 230; and Reed
                            Smith's opposition thereto, ECF No. 233, and the parties' arguments
                            during a hearing held on March 19, 2020 during which counsel for Mr.
                            Roberts appeared, it is clear the severe impact of the COVID−19 national
                            emergency is now impacting the parties plans for deposing Mr. Roberts
                            on March 25, 2020. As many courts are now observing in orders like this
                            one, COVID−19 alone is not a sufficient basis for extension of discovery
                            deadlines. Given the sophisticated technology available to anyone with a
                            laptop, webcam and internet connection (which all parties in this case
                            enjoy), restrictions on movement and in−person interactions do not
                            automatically preclude the parties from completing discovery or
                            deposition. While it may be preferred to conduct depositions in person,
                            Fed.R.Civ.P. 30(b)(4) (made applicable through Fed.R.Bankr.P. 7030)
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12           Page 30 of
                                      49


                            anticipates that parties may utilize video conferencing or other remote
                            means. Given the amount of time, effort, and energy expended in securing
                            service of a subpoena and scheduling Mr. Robertss deposition, I am not
                            persuaded that a further extension of the discovery deadline is warranted
                            −− even under the circumstances of COVID−19. Accordingly, it is hereby

                            ORDERED: That, Jackson's motion for extension of time to conduct the
                            deposition of Mr. Roberts, ECF No, 230, is DENIED; and it is further

                            ORDERED: That, Reed Smith's motion for order, ECF No. 229, is
                            GRANTED as set forth herein; and it is further

                            ORDERED: That, the deposition shall be conducted on March 25, 2020,
                            commencing at 10:30 a.m., with Mr. Roberts appearing by video
                            conference from Attorney Rogers law firms office in Atlanta, Georgia;
                            and it is further

                            ORDERED: That, counsel for plaintiff and defendants, and Attorney
                            Rogers as counsel to the witness Mr. Roberts (who participated in the
                            March 19th hearing), are directed to cooperate and coordinate with each
                            other regarding the technical requirements and process for an effective
                            video conference deposition. Signed by Judge Ann M. Nevins on March
                            19, 2020. (Esposito, Pamela) (Entered: 03/19/2020)

                     237    ECF No. 236 has been Generated for BNC Noticing. . (Esposito, Pamela)
  03/19/2020                (Entered: 03/19/2020)

                     238    Request for Transcript . Hearing held on 3/19/2020 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  03/19/2020                (Hillier, Drew) (Entered: 03/19/2020)

                     239        PDF with attached Audio File. Court Date & Time [ 3/19/2020
                            11:12:19 AM ]. File Size [ 2764 KB ]. Run Time [ 00:07:41 ].
  03/19/2020                (courtspeak). (Entered: 03/19/2020)

                     240        PDF with attached Audio File. Court Date & Time [ 3/19/2020
                            11:35:32 AM ]. File Size [ 10513 KB ]. Run Time [ 00:29:12 ].
  03/19/2020                (courtspeak). (Entered: 03/19/2020)

                     241    BNC Certificate of Mailing − PDF Document. (RE: 228 Generate BNC
  03/19/2020                Notice/Form). Notice Date 03/19/2020. (Admin.) (Entered: 03/20/2020)

                     242    Request for Transcript Sent (RE: 238 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  03/20/2020                March 19, 2020 (Esposito, Pamela) (Entered: 03/20/2020)

                     243    BNC Certificate of Mailing − PDF Document. (RE: 232 Generate BNC
  03/20/2020                Notice/Form). Notice Date 03/20/2020. (Admin.) (Entered: 03/21/2020)

                     244    BNC Certificate of Mailing − PDF Document. (RE: 232 Generate BNC
  03/20/2020                Notice/Form). Notice Date 03/20/2020. (Admin.) (Entered: 03/21/2020)

                     245    BNC Certificate of Mailing − PDF Document. (RE: 237 Generate BNC
  03/21/2020                Notice/Form). Notice Date 03/21/2020. (Admin.) (Entered: 03/22/2020)

  03/22/2020         246    SUA SPONTE MODIFYING PRIOR ORDER AND PERMITTING
                            CONTINUANCE OF DEPOSITION DATE (Re:) 236 Order on Motion
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 31 of
                                      49


                            for Order, Order on Motion to Extend Time.) Signed by Judge Ann M.
                            Nevins on 03/22/2020. (Nevins, Ann) (Entered: 03/22/2020)

                     247    SUA SPONTE ORDER MODIFYING ECF NO. 236, PERMITTING
                            CONTINUANCE OF DEPOSITION DATE: Familiarity is assumed
                            with the procedural history leading to the Court's entry of ECF NO. 236,
                            an Order granting the defedants' motion to compel deposition by video
                            conference, and, denying a motion seeking an extension of a discovery
                            deadline. Events have overtaken all of us. On March 20, 2020, the day
                            after entry of the Order, the Governor of the State of Connecticut entered
                            an order stating in part, that, '[a]ll non−essential functions in Connecticut
                            should suspend in−person operations beginning Monday, March 23 at
                            8:00 p.m. This excludes any entity providing essential services or
                            functions, such as healthcare, food service, law enforcement, and similar
                            services.' Plaintiff's local counsel and defendants' counsel each have a
                            place of business in Connecticut. Similar orders entered in New York,
                            where plaintiff's lead counsel resides. The full details of the respective
                            states' restrictions on movement by individuals −− including presumably
                            the attorneys involved in this litigation as well as the vendor(s) to be
                            utilitized in the video conferencing of the deposition −− continue to
                            emerge daily. The Governor of the State of Georgia, where the deposition
                            is to take place, has closed all schools and invoked other emergency
                            powers in light of the spread of COVID−19, the disease cause by the
                            pandemic novel coronavirus that emerged in late 2019. With reluctance in
                            light of the delay in obtaining the deposition of the witness scheduled to
                            be deposed on March 25, 2020, and the defendants' interest in securing a
                            speedy resolution of this adversary proceeding, the Court now acts sua
                            sponte to modify its earlier ruling in light of the emerging, fast−changing
                            realities. In light of the local governments' restrictions on the movement
                            of individuals within the states of Connecticut and New York, the local
                            governments' restrictions on gatherings and requirements for social
                            distancing, and plaitniff's lead counsel's stated inabilty to physically
                            access his law office due to issues related to COVID−19, it is hereby

                            ORDERED: The deadline to depose William Leonard Roberts, II is
                            hereby extended to April 24, 2020; and it is further

                            ORDERED: That the requirement to conduct the deposition by video
                            conference remains unaffected by this Order; and it is further

                            ORDERED: That the parties are directed to meet and confer with counsel
                            for Mr. Roberts to determine a date prior to April 24, 2020, when he shall
                            appear to be deposed at Attorney Rogers' law office in Atlanta, Georgia,
                            with the deposition to be taken via video conference for lawyers located in
                            other districts; and it is further

                            ORDERED: That should any party or the non−party witness, Mr.
                            Roberts, require further ruling from the court regarding the timing or
                            terms of the deposition, they shall file an appropriate motion. Signed by
                            Judge Ann M. Nevins on March 22, 2020. Modified on 3/23/2020 (Veliu,
  03/22/2020                Qesar). (Entered: 03/22/2020)

                     248    ECF No. 247 sent to Attorney Leron Rogers via e−mail. (Re:) 247
  03/23/2020                Order). (Veliu, Qesar) (Entered: 03/23/2020)

  03/25/2020         249    Transcript . Hearing held on 3/19/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 32 of
                                      49


                            Request due By 04/15/2020. Redacted Transcript Submission due By
                            04/27/2020. Transcript access will be restricted through 06/23/2020.
                            (Fiore Reporting Service, LLC) (Entered: 03/25/2020)

                     250    BNC Certificate of Mailing (RE: 249 Transcript). Notice Date
  03/28/2020                03/28/2020. (Admin.) (Entered: 03/29/2020)

                     251    Motion for Order to Increase Page Limits Filed by Thomas G. Rohback
                            on behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s)
  04/03/2020                due by 04/24/2020. (Rohback, Thomas) (Entered: 04/03/2020)

                     252    Order Scheduling Telephonic Status Conference. (Re:) 218 Scheduling
                            Order, 247 Sua Sponte Order.) Telephonic Status Conference to be held
  04/03/2020                on 4/7/2020 at 11:00 AM. (Veliu, Qesar) (Entered: 04/03/2020)

                     253    BNC Certificate of Mailing − PDF Document. (RE: 252 Scheduling
                            Order/Pretrial Order). Notice Date 04/05/2020. (Admin.) (Entered:
  04/05/2020                04/06/2020)

                     254    Request for Transcript . Hearing held on 4/7/2020 Filed by Drew A Hillier
                            on behalf of Peter Raymond, Reed Smith LLP, Defendants Transcription
                            Service Requested: Fiore Reporting and Transcription (Hillier, Drew)
  04/07/2020                (Entered: 04/07/2020)

                     255    Hearing Held. Continued pursuant to the reasons stated on the record.
                            Scheduling Order to enter. (Re:) 218 Scheduling Order, 247 Order).
                            Hearing to be held on 4/13/2020 at 01:00 PM. (Veliu, Qesar) (Entered:
  04/07/2020                04/07/2020)

                     256    Request for Transcript Sent (RE: 254 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/07/2020                April 7, 2020 (Morgan, Nashae) (Entered: 04/07/2020)

                     257        PDF with attached Audio File. Court Date & Time [ 4/7/2020
                            11:04:37 AM ]. File Size [ 12418 KB ]. Run Time [ 00:34:30 ].
  04/07/2020                (courtspeak). (Entered: 04/07/2020)

  04/09/2020         258    SCHEDULING ORDER DIRECTING PARTIES TO MEET AND
                            CONFER AND RESETTING DISPOSITIVE MOTION BRIEFING
                            DEADLINES: Pursuant to the discussion during a status conference held
                            on April 7, 2020 to address the status of the deposition of William
                            Leonard Roberts, II a/k/a Rick Ross, including the difficulties experienced
                            by plaintiff's counsel in accessing materials stored in his New York City
                            office and in light of the ever−changing conditions throughout the country
                            as a result of the COVID−19 pandemic, see, General Order Nos. 2 and
                            No. 3, it is hereby
                            ORDERED: That, on or before April 13, 2020, counsel shall meet and
                            confer regarding the completion of the deposition, including (without
                            limitation):
                            (1) a date when counsel for the plaintiff will be able to safely access his
                            office and the materials needed for the deposition;
                            (2) the exhibits to be used to be used at the deposition and whether there
                            are disputes regarding prior disclosure − or lack thereof − of any
                            documents during the course of discovery;
                            (3) a date, and at least two alternative dates, for the deposition to be
                            conducted via video conference; and
                            (4) the process of how exhibits will be presented to the witness and other
                            parties, and all other reasonable technical and logistical aspects of
                            conducting the deposition via video conference; and it is further
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12             Page 33 of
                                      49


                            ORDERED: That, on April 13, 2020, at 1:00 p.m., a continued status
                            conference will be held and the parties shall be prepared to report on,
                            among other things:
                            (a) the scope of any dispute related to deposition exhibits;
                            (b) the date when plaintiff's counsel will safely access his office and the
                            deposition materials;
                            (c) the date of the deposition and any alternative back up dates;
                            (d) the identity of the video conferencing vendor and any technical
                            obstacles the parties anticipate;
                            (e) whether a further extension of the dispositive motion briefing
                            deadlines (modified below) is needed. And it is further
                            ORDERED: That, on or before April 28, 2020, any motion for summary
                            judgment complying with D.Conn.L.Civ.R. 56, shall be filed; and it is
                            further
                            ORDERED: That, on or before May 19, 2020, any opposition to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before June 2, 2020, replies in support of any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, the Pre−Trial Conference scheduled for June 2, 2020,
                            at 2:00 p.m. is continued to a date to be determined. Signed by Judge Ann
                            M. Nevins on April 9, 2020. (Veliu, Qesar) (Entered: 04/09/2020)

                     259    ECF No. 258 has been Generated for BNC Noticing. (Veliu, Qesar)
  04/09/2020                (Entered: 04/09/2020)

                     260    BNC Certificate of Mailing − PDF Document. (RE: 259 Generate BNC
  04/11/2020                Notice/Form). Notice Date 04/11/2020. (Admin.) (Entered: 04/12/2020)

                     261    Request for Transcript . Hearing held on 4/13/2020 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  04/13/2020                (Hillier, Drew) (Entered: 04/13/2020)

                     262    Hearing Held. Scheduling Order to enter. (Re:) 247 Amended Order, 258
  04/13/2020                Scheduling Order). (Veliu, Qesar) (Entered: 04/13/2020)

                     263    Request for Transcript Sent (RE: 261 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/13/2020                April 13, 2020 (Morgan, Nashae) (Entered: 04/13/2020)

                     264        PDF with attached Audio File. Court Date & Time [ 4/13/2020
                            1:05:34 PM ]. File Size [ 8556 KB ]. Run Time [ 00:23:46 ]. (courtspeak).
  04/13/2020                (Entered: 04/13/2020)

  04/14/2020         265    SCHEDULING ORDER SETTING DISPOSITIVE MOTION
                            BRIEFING SCHEDULE: Pursuant to the discussion during a status
                            conference held on April 13, 2020 to address the status of the deposition
                            of William Leonard Roberts, II a/k/a Rick Ross, including the parties'
                            agreement for the deposition to occur on April 22, 2020, the Defendants'
                            request for a further extension of the deadline to file dispositive motions,
                            and in light of the ever−changing conditions throughout the country as a
                            result of the COVID−19 pandemic, see, General Order Nos. 2 and No. 3,
                            it is hereby
                            ORDERED: That, on or before May 1, 2020, any motion for summary
                            judgment complying with D.Conn.L.Civ.R. 56, shall be filed; and it is
                            further
                            ORDERED: That, on or before May 22, 2020, any opposition to any
                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, on or before June 5, 2020, replies in support of any
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 34 of
                                      49


                            motion for summary judgment shall be filed; and it is further
                            ORDERED: That, the Defendants' motion, ECF No. 251, seeking to
                            increase the page limit of its briefs related to dispositive motions to
                            thirty−five (35) pages is GRANTED; and it is further
                            ORDERED: That, the Plaintiff's oral request for a similar increase to
                            thirty−five (35) pages for his brief related to dispositive motions is
                            GRANTED. Signed by Judge Ann M. Nevins on April 14, 2020. (Re:)
                            247 Amended Order, 251 Motion for Order, 258 Scheduling Order)
                            (Veliu, Qesar) (Entered: 04/14/2020)

                     266    ECF No. 265 has been Generated for BNC Noticing. (Veliu, Qesar)
  04/14/2020                (Entered: 04/14/2020)

                     267    Transcript . Hearing held on 4/7/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/6/2020. Redacted Transcript Submission due By
                            05/18/2020. Transcript access will be restricted through 07/14/2020.
  04/15/2020                (Fiore Reporting Service, LLC) (Entered: 04/15/2020)

                     268    Transcript . Hearing held on 4/13/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/6/2020. Redacted Transcript Submission due By
                            05/18/2020. Transcript access will be restricted through 07/14/2020.
  04/15/2020                (Fiore Reporting Service, LLC) (Entered: 04/15/2020)

                     269    Request for Emergency Telephonic Status Conference Filed by John L.
                            Cesaroni on behalf of Curtis James Jackson III Plaintiff . (Attachments: #
  04/16/2020                1 Exhibit A # 2 Exhibit B) (Cesaroni, John) (Entered: 04/16/2020)

                     270    BNC Certificate of Mailing − PDF Document. (RE: 266 Generate BNC
  04/16/2020                Notice/Form). Notice Date 04/16/2020. (Admin.) (Entered: 04/17/2020)

                     271    Notice of Telephone Hearing. (Re:)269 Request filed by Plaintiff Curtis
                            James Jackson.) Hearing to be held on 4/17/2020 at 12:00 PM. (Veliu,
  04/17/2020                Qesar) (Entered: 04/17/2020)

                     272    Hearing Held. No action to be taken (Re:)269 Request filed by Plaintiff
  04/17/2020                Curtis James Jackson). (Veliu, Qesar) (Entered: 04/17/2020)

                     273    Request for Transcript . Hearing held on 4/17/2020 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  04/17/2020                (Hillier, Drew) (Entered: 04/17/2020)

                     274    Request for Transcript Sent (RE: 273 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/17/2020                April 17, 2020 (Morgan, Nashae) (Entered: 04/17/2020)

  04/17/2020         275        PDF with attached Audio File. Court Date & Time [ 4/17/2020
                            12:02:07 PM ]. File Size [ 5522 KB ]. Run Time [ 00:15:20 ].
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 35 of
                                      49


                            (courtspeak). (Entered: 04/17/2020)

                     276    BNC Certificate of Mailing (RE: 267 Transcript). Notice Date
  04/18/2020                04/18/2020. (Admin.) (Entered: 04/19/2020)

                     277    BNC Certificate of Mailing (RE: 268 Transcript). Notice Date
  04/18/2020                04/18/2020. (Admin.) (Entered: 04/19/2020)

                     278    BNC Certificate of Mailing − PDF Document. (RE: 271 Scheduling
                            Order/Pretrial Order). Notice Date 04/19/2020. (Admin.) (Entered:
  04/19/2020                04/20/2020)

                     279    Transcript . Hearing held on 4/17/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/12/2020. Redacted Transcript Submission due By
                            05/22/2020. Transcript access will be restricted through 07/20/2020.
  04/21/2020                (Fiore Reporting Service, LLC) (Entered: 04/21/2020)

                     280    Telephonic Hearing Set (Re:)1 Complaint filed by Plaintiff Curtis James
                            Jackson). Hearing to be held on 4/22/2020 at 04:45 PM. (Veliu, Qesar)
  04/22/2020                (Entered: 04/22/2020)

                     281    Request for Transcript . Hearing held on 4/22/2020 Filed by Drew A
                            Hillier on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  04/22/2020                (Hillier, Drew) (Entered: 04/22/2020)

                     282    Status Conference Continued pursuant to the reasons stated on the record.
                            (Re:)1 Complaint filed by Plaintiff Curtis James Jackson). Status
                            Conference to be held on 4/23/2020 at 11:00 AM. (Veliu, Qesar)
  04/22/2020                (Entered: 04/22/2020)

                     283        PDF with attached Audio File. Court Date & Time [ 4/22/2020
                            4:54:20 PM ]. File Size [ 16723 KB ]. Run Time [ 00:46:27 ].
  04/22/2020                (courtspeak). (Entered: 04/22/2020)

                     284    Request for Transcript Sent (RE: 281 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/23/2020                April 22, 2020 (Morgan, Nashae) (Entered: 04/23/2020)

                     285    Request for Transcript . Hearing held on 4/23/2020 at 11:00 A.M. and
                            4/23/2020 at 2:45 P.M. Filed by Drew A Hillier on behalf of Peter
                            Raymond, Reed Smith LLP, Defendants Transcription Service Requested:
  04/23/2020                Fiore Reporting and Transcription (Hillier, Drew) (Entered: 04/23/2020)

                     286    Request for Transcript Sent (RE: 285 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/23/2020                April 23, 2020 (Morgan, Nashae) (Entered: 04/23/2020)

                     287    Stipulation with Parties and Non−party re Appointment of Deposition
                            Referee. Filed by John L. Cesaroni on behalf of Curtis James Jackson III
  04/23/2020                Plaintiff . (Cesaroni, John) (Entered: 04/23/2020)
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 36 of
                                      49


                     288        PDF with attached Audio File. Court Date & Time [ 4/23/2020
                            11:03:22 AM ]. File Size [ 7769 KB ]. Run Time [ 00:21:35 ].
  04/23/2020                (courtspeak). (Entered: 04/23/2020)

                     289        PDF with attached Audio File. Court Date & Time [ 4/23/2020
                            2:47:55 PM ]. File Size [ 9005 KB ]. Run Time [ 00:25:01 ]. (courtspeak).
  04/23/2020                (Entered: 04/23/2020)

                     290    BNC Certificate of Mailing (RE: 279 Transcript). Notice Date
  04/23/2020                04/23/2020. (Admin.) (Entered: 04/24/2020)

                     292    Status Conference held. Parties to submit stipulation for the appointment
                            of a deposition referee. See ECF No. 287. (Re:)1 Complaint filed by
  04/23/2020                Plaintiff Curtis James Jackson). (Veliu, Qesar) (Entered: 04/24/2020)

                     291    Order Appointing Deposition Referee. (Re:)287 Stipulation filed by
  04/24/2020                Plaintiff Curtis James Jackson III.) (Veliu, Qesar) (Entered: 04/24/2020)

                     293    Transcript . Hearing held on 4/22/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/15/2020. Redacted Transcript Submission due By
                            05/26/2020. Transcript access will be restricted through 07/23/2020.
  04/24/2020                (Fiore Reporting Service, LLC) (Entered: 04/24/2020)

                     294    Transcript . Hearing held on 4/23/20 Requested by Drew A. Hillier
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/15/2020. Redacted Transcript Submission due By
                            05/26/2020. Transcript access will be restricted through 07/23/2020.
  04/24/2020                (Fiore Reporting Service, LLC) (Entered: 04/24/2020)

                     295    BNC Certificate of Mailing (RE: 293 Transcript). Notice Date
  04/26/2020                04/26/2020. (Admin.) (Entered: 04/27/2020)

                     296    BNC Certificate of Mailing (RE: 294 Transcript). Notice Date
  04/26/2020                04/26/2020. (Admin.) (Entered: 04/27/2020)

                     297    BNC Certificate of Mailing − PDF Document. (RE: 291 Order). Notice
  04/26/2020                Date 04/26/2020. (Admin.) (Entered: 04/27/2020)

                     298    Motion to Seal. Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP, Defendants . Response(s) due by 05/21/2020.
  04/30/2020                (Rohback, Thomas) (Entered: 04/30/2020)

                     299    Motion For Summary Judgment Filed by Thomas G. Rohback on behalf
                            of Peter Raymond, Reed Smith LLP, Defendants . Response(s) due by
                            05/21/2020. Response(s) due by 05/21/2020. (Rohback, Thomas)
  04/30/2020                (Entered: 04/30/2020)

  04/30/2020         300
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 37 of
                                      49


                            Unsealed Memorandum of Law in Support of Summary Judgment Filed
                            by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants . (Rohback, Thomas) Modified on 5/7/2021 (Veliu, Qesar).
                            (Entered: 04/30/2020)

                     301    Redacted Memorandum of Law in Support of Summary Judgment Filed
                            by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 299 Motion for Summary Judgment filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond) (Rohback, Thomas)
  04/30/2020                Modified on 5/7/2021 (Veliu, Qesar). (Entered: 04/30/2020)

                     302    Unsealed Affidavit of Craig M. Reiser in Support of Motion for Summary
                            Judgment and Supporting Exhibits Filed by Craig M Reiser on behalf of
                            Peter Raymond, Reed Smith LLP Defendants . (Attachments: # 1 Exhibit
                            1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7
                            Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12
                            Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit
                            16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21
                            Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 − part 1 # 25
                            Exhibit 24 − part 2 # 26 Exhibit 25 # 27 Exhibit 26 # 28 Exhibit 27 # 29
                            Exhibit 28 # 30 Exhibit 29 # 31 Exhibit 30 # 32 Exhibit 31 # 33 Exhibit
                            32 # 34 Exhibit 33 # 35 Exhibit 34 # 36 Exhibit 35 # 37 Exhibit 36 # 38
                            Exhibit 37 # 39 Exhibit 38 # 40 Exhibit 39 # 41 Exhibit 40 # 42 Exhibit
                            41 # 43 Exhibit 42 # 44 Exhibit 43 # 45 Exhibit 44 # 46 Exhibit 45 # 47
                            Exhibit 46 # 48 Exhibit 47 # 49 Exhibit 48 # 50 Exhibit 49 # 51 Exhibit
                            50 # 52 Exhibit 51 # 53 Exhibit 52 # 54 Exhibit 53 # 55 Exhibit 54 # 56
                            Exhibit 55 # 57 Exhibit 56 # 58 Exhibit 57 # 59 Exhibit 58) (Reiser,
  04/30/2020                Craig) Modified on 5/7/2021 (Veliu, Qesar). (Entered: 04/30/2020)

                     303    Affidavit of Craig M. Reiser in Support of Motion for Summary Judgment
                            and Redacted Supporting Exhibits Filed by Craig M Reiser on behalf of
                            Peter Raymond, Reed Smith LLP Defendants (RE: 299 Motion for
                            Summary Judgment filed by Defendant Reed Smith LLP, Defendant Peter
                            Raymond, 301 Memorandum of Law filed by Defendant Reed Smith
                            LLP, Defendant Peter Raymond) (Attachments: # 1 Exhibit 1 # 2 Exhibit
                            2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8
                            Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 #
                            13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16 # 17
                            Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21 Exhibit
                            21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 − part 1 # 25 Exhibit
                            Ex. 24 − part 2 # 26 Exhibit 25 # 27 Exhibit 26 # 28 Exhibit 27 # 29
                            Exhibit 28 # 30 Exhibit 29 # 31 Exhibit 30 # 32 Exhibit 31 # 33 Exhibit
                            32 # 34 Exhibit 33 # 35 Exhibit 34 # 36 Exhibit 35 # 37 Exhibit 36 # 38
                            Exhibit 37 # 39 Exhibit 38 # 40 Exhibit 39 # 41 Exhibit 40 # 42 Exhibit
                            41 # 43 Exhibit 42 # 44 Exhibit 43 # 45 Exhibit 44 # 46 Exhibit 45 # 47
                            Exhibit 46 # 48 Exhibit 47 # 49 Exhibit 48 # 50 Exhibit 49 # 51 Exhibit
                            50 # 52 Exhibit 51 # 53 Exhibit 52 # 54 Exhibit 53 # 55 Exhibit 54 # 56
                            Exhibit 55 # 57 Exhibit 56 # 58 Exhibit 57 # 59 Exhibit 58) (Reiser,
  04/30/2020                Craig) Modified on 5/7/2021 (Veliu, Qesar). (Entered: 04/30/2020)

                     304    D.Conn.L.R. 56(a)1 Statement of Undisputed Material Facts Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 299 Motion for Summary Judgment filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond) (Rohback, Thomas)
  04/30/2020                (Entered: 04/30/2020)

                     305    Notice of Manual Filing Filed by Thomas G. Rohback on behalf of Peter
                            Raymond, Reed Smith LLP Defendants (RE: 302 Sealed Document Filed
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond)
  04/30/2020                (Rohback, Thomas) (Entered: 04/30/2020)
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12          Page 38 of
                                      49


                     306    Notice of Appearance for 3rd Party Witness William Leonard Roberts, II
                            Filed by Christopher E.H. Sanetti on behalf of William Leonard Roberts II
  05/06/2020                Interested Party, . (Sanetti, Christopher) (Entered: 05/06/2020)

                     307    Motion to Appear Pro Hac Vice by out of state attorney Leron E. Rogers.
                            Filed by Christopher E.H. Sanetti, Local Counsel . Response(s) due by
  05/14/2020                6/4/2020. (Whitmore, Lorenzo) (Entered: 05/14/2020)

                     308    Motion to Appear Pro Hac Vice by out of state attorney John T. Rose.
                            Filed by Christopher E.H. Sanetti, Local Counsel. (Whitmore, Lorenzo)
  05/14/2020                (Entered: 05/14/2020)

                     309    SCHEDULING ORDER: The Motion to Appear Pro Hac Vice, ECF No.
                            307, Filed by Christopher E.H. Sanetti, Local Counsel, is not in
                            compliance with D. Conn. Bankr. L. R. 83.1, in that an Affidavit is not
                            attached to the Motion. It is therefore
                            ORDERED: That, the movant shall file an Affidavit to the Motion on or
                            before May 27, 2020; and it is also
                            ORDERED: That, failure to file an Affidavit shall result in the Motion
                            being denied without prejudice. Signed by Judge Ann M. Nevins on May
                            15, 2020. (Re:)307 Motion to Appear Pro Hac Vice.) (Veliu, Qesar)
  05/15/2020                (Entered: 05/15/2020)

                     310    ECF No. 309 has been Generated for BNC Noticing. (Veliu, Qesar)
  05/15/2020                (Entered: 05/15/2020)

                     311    SCHEDULING ORDER: The Motion to Appear Pro Hac Vice, ECF No.
                            308, Filed by Christopher E.H. Sanetti, Local Counsel, is not in
                            compliance with D. Conn. Bankr. L. R. 83.1, in that an Affidavit is not
                            attached to the Motion. It is therefore
                            ORDERED: That, the movant shall file an Affidavit to the Motion on or
                            before May 27, 2020; and it is also
                            ORDERED: That, failure to file an Affidavit shall result in the Motion
                            being denied without prejudice. Signed by Judge Ann M. Nevins on May
                            15, 2020. (Re:)308 Motion to Appear Pro Hac Vice.) (Veliu, Qesar)
  05/15/2020                (Entered: 05/15/2020)

                     312    ECF No. 311 has been Generated for BNC Noticing. (Entered:
  05/15/2020                05/15/2020)

                     313    BNC Certificate of Mailing − PDF Document. (RE: 310 Generate BNC
  05/17/2020                Notice/Form). Notice Date 05/17/2020. (Admin.) (Entered: 05/18/2020)

                     314    BNC Certificate of Mailing − PDF Document. (RE: 312 Generate BNC
  05/17/2020                Notice/Form). Notice Date 05/17/2020. (Admin.) (Entered: 05/18/2020)

                     315    Affidavit of Leron E. Rogers in Support of #307 Motion to Appear Pro
                            Hac Vice Filed by Christopher E.H. Sanetti on behalf of William Leonard
                            Roberts II Interested Party (RE: 307 Motion to Appear Pro Hac Vice)
  05/18/2020                (Sanetti, Christopher) (Entered: 05/18/2020)

                     316    Affidavit of John T. Rose in Support of #308 Motion to Appear Pro Hac
                            Vice Filed by Christopher E.H. Sanetti on behalf of William Leonard
                            Roberts II Interested Party (RE: 308 Motion to Appear Pro Hac Vice)
  05/18/2020                (Sanetti, Christopher) (Entered: 05/18/2020)

                     317    Order Granting Motion To Appear Pro Hac Vice (RE: 307). (Tassmer,
  05/18/2020                Kenneth) (Entered: 05/18/2020)
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12          Page 39 of
                                      49


                     318    Order Granting Motion To Appear Pro Hac Vice (RE: 308). (Tassmer,
  05/18/2020                Kenneth) (Entered: 05/18/2020)

                     319    Motion to Extend Time to Have Plaintiff File Opposition to Motion for
                            Summary Judgment and for Defendants to File a Reply (on Consent) to
                            June 5, 2020 and June 26, 2020 Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III, Plaintiff . Response(s) due by 06/9/2020.
  05/19/2020                (Cesaroni, John) (Entered: 05/19/2020)

                     320    ORDER GRANTING MOTION TO EXTEND TIME: The Plaintiff's
                            Motion to Extend Time to File an Opposition to Motion for Summary
                            Judgment and for Defendants to File a Reply to June 5, 2020 and June 26,
                            2020, ECF No. 319 is GRANTED; and it is further
                            ORDERED: The date by which Plaintiff is to file a memorandum in
                            opposition to the Motion for Summary Judgment, ECF No. 299, is
                            extended to June 5, 2020, and the date by which Defendants are to file a
                            reply to any such opposition is extended to June 26, 2020. Signed by
                            Judge Ann M. Nevins on May 20, 2020. (RE:319) . (Morgan, Nashae)
  05/20/2020                (Entered: 05/20/2020)

                     321    ECF No. 320 has been Generated for BNC Noticing. (Morgan, Nashae)
  05/20/2020                (Entered: 05/20/2020)

                     322    BNC Certificate of Mailing − PDF Document. (RE: 317 Order on Motion
                            to Appear Pro Hac Vice). Notice Date 05/20/2020. (Admin.) (Entered:
  05/20/2020                05/21/2020)

                     323    BNC Certificate of Mailing − PDF Document. (RE: 318 Order on Motion
                            to Appear Pro Hac Vice). Notice Date 05/20/2020. (Admin.) (Entered:
  05/20/2020                05/21/2020)

                     324    BNC Certificate of Mailing − PDF Document. (RE: 321 Generate BNC
  05/22/2020                Notice/Form). Notice Date 05/22/2020. (Admin.) (Entered: 05/23/2020)

                     325    BNC Certificate of Mailing − PDF Document. (RE: 321 Generate BNC
  05/22/2020                Notice/Form). Notice Date 05/22/2020. (Admin.) (Entered: 05/23/2020)

                     326    Motion for Order to Increase Page Limits Filed by John L. Cesaroni on
                            behalf of Curtis James Jackson III, Plaintiff . Response(s) due by
  06/03/2020                06/24/2020. (Cesaroni, John) (Entered: 06/03/2020)

                     327    Memorandum of Law in Opposition to Motion for Order to Increase Page
                            Limits Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed
                            Smith LLP Defendants (RE: 326 Motion for Order filed by Plaintiff
  06/03/2020                Curtis James Jackson) (Rohback, Thomas) (Entered: 06/03/2020)

                     328    ORDER GRANTING MOTION FOR ORDER TO INCREASE
                            PAGE LIMITS: The Motion for Order to Increase Page Limits Filed by
                            Curtis James Jackson III, Plaintiff, ECF No. 326, is hereby GRANTED.
                            The page length for the Plaintiff's Memorandum of Opposition to the
                            Motion for Summary Judgment, ECF No. 299, is increased to a maximum
                            of 50 pages. Defendants' objection filed as ECF No. 327 is overruled.
                            Signed by Judge Ann M. Nevins on June 5, 2020. (Re:)299, 326, 327.)
  06/05/2020                (Veliu, Qesar) (Entered: 06/05/2020)

                     329    ECF No. 328 has been Generated for BNC Noticing. (Veliu, Qesar)
  06/05/2020                (Entered: 06/05/2020)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 40 of
                                      49


                     330    Sealed Document Filed. Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III Plaintiff . (Attachments: # 1 Exhibit Levistion v.
                            Jackson Complaint # 2 Exhibit Jackson Dep. # 3 Exhibit SINGH DEP # 4
                            Exhibit VILLEMEUR DEP # 5 Exhibit JACKSON DECLARATION # 6
                            Exhibit ROSS WPGC INTERVIEW TRANSCRIPT # 7 Exhibit ROSS
                            DEP. EX. 1 # 8 Exhibit ROBERTS DEP 1 # 9 Exhibit FARBER DEP. #
                            10 Exhibit RAYMOND DEP. # 11 Exhibit LEVISTON V. JACKSON
                            ANSWER # 12 Exhibit GASE DECLARATION # 13 Exhibit BICKEL
                            DISCOVERY MOTION # 14 Exhibit BICKEL DISCOVERY MOTION
                            PROCEEDINGS # 15 Exhibit BICKEL MOTION FOR INTERIM
                            RELIEF # 16 Exhibit S. SAVVA DECLARATION # 17 Exhibit JURY
                            INSTRUCTIONS TRANSCRIPT # 18 Exhibit LEVISTON VERDICT
                            SHEET # 19 Exhibit BANKRUPTCY PLAN # 20 Exhibit AMENDED
                            DAMAGES ASSESSMENT # 21 Exhibit BANKRUPTCY FEES AND
                            EXPENSES # 22 Exhibit C. WEINER DECLARATION # 23 Exhibit
                            REED SMITH POC # 24 Exhibit B. GREEN REPORT # 25 Exhibit
                            SEDLMAYR DEP # 26 Exhibit CIPARICK DEP # 27 Exhibit LUPKIN
                            REPORT # 28 Exhibit CIPARICK REPORT # 29 Exhibit GILLERS
                            REPORT # 30 Exhibit # 31 Exhibit RAYMOND DEP EX 20 # 32 Exhibit
                            RAYMOND DEP EX 22 # 33 Exhibit DRAFT OPENING STATEMENT
                            # 34 Exhibit RAYMOND DEP EX 24 # 35 Exhibit Farber Dep Ex. 46 #
                            36 Exhibit ROBERTS DEP 2 # 37 Exhibit BURGESS DEP # 38 Exhibit
                            NING SUBPOENA RESPONSE # 39 Exhibit Raymond Dep Ex. 37 # 40
                            Exhibit Raymond Dep. Ex. 9 # 41 Exhibit RAYMOND DEP EX 31 # 42
                            Exhibit Raymond Dep. Ex. 33 # 43 Exhibit Raymond Dep. Ex. 28 # 44
                            Exhibit NJDOC PROFILE # 45 Exhibit RAYMOND DEP EX 29 # 46
                            Exhibit TRIAL TR RE ADDITIONAL WITNESSES # 47 Exhibit
                            GREEN DEP # 48 Exhibit Raymond Dep. Ex. 25 # 49 Exhibit Raymond
                            Dep Ex. 10) (Cesaroni, John) Modified on 5/7/2021− Filed in error. See
  06/05/2020                AP−ECF No. 338. (Veliu, Qesar). (Entered: 06/05/2020)

                     331    Sealed Document Filed. Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III Plaintiff . (Cesaroni, John) Modified on 5/7/2021−
                            Filed in error. See AP−ECF No. 338. (Veliu, Qesar) (Entered:
  06/06/2020                06/06/2020)

                     332    Sealed Document Filed. Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III Plaintiff . (Cesaroni, John) Modified on 5/7/2021−
                            Filed in error. See AP−ECF No. 338. (Veliu, Qesar) (Entered:
  06/06/2020                06/06/2020)

                     333    Redacted Memorandum of Law in Opposition, Affidavit of Imran Ansari,
                            and Redacted Exhibits Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III Plaintiff (RE: 299 Motion for Summary Judgment filed
                            by Defendant Reed Smith LLP, Defendant Peter Raymond) (Attachments:
                            # 1 Affidavit of Imran Ansari # 2 Exhibit 1 # 3 Exhibit 2 # 4 Exhibit 3 # 5
                            Exhibit 4 # 6 Exhibit 5 # 7 Exhibit 6 # 8 Exhibit 7 # 9 Exhibit 8 # 10
                            Exhibit 9 # 11 Exhibit 10 # 12 Exhibit 11 # 13 Exhibit 12 # 14 Exhibit 13
                            # 15 Exhibit 14 # 16 Exhibit 15 # 17 Exhibit 16 # 18 Exhibit 17 # 19
                            Exhibit 18 # 20 Exhibit 19 # 21 Exhibit 20 # 22 Exhibit 21 # 23 Exhibit
                            22 # 24 Exhibit 23 # 25 Exhibit 24 # 26 Exhibit 25 # 27 Exhibit 26 # 28
                            Exhibit 27 # 29 Exhibit 28 # 30 Exhibit 29 # 31 Exhibit 30 # 32 Exhibit
                            31 # 33 Exhibit 32 # 34 Exhibit 33 # 35 Exhibit 34 # 36 Exhibit 35 # 37
                            Exhibit 36 # 38 Exhibit 37 # 39 Exhibit 38 # 40 Exhibit 39 # 41 Exhibit
                            40 # 42 Exhibit 41 # 43 Exhibit 42 # 44 Exhibit 44 # 45 Exhibit 45 # 46
                            Exhibit 46 # 47 Exhibit 47 # 48 Exhibit 48 # 49 Exhibit 49 # 50 Exhibit
                            50 # 51 Exhibit 51) (Cesaroni, John) Modified on 5/7/2021 (Veliu,
  06/06/2020                Qesar). (Entered: 06/06/2020)

  06/06/2020         334
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 41 of
                                      49


                            D.Conn.L.R. 56(a)2 Statement Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III Plaintiff (RE: 299 Motion for Summary
                            Judgment filed by Defendant Reed Smith LLP, Defendant Peter
                            Raymond) (Cesaroni, John) (Entered: 06/06/2020)

                     335    Unsealed Memorandum of Law in Opposition, Affidavit of Imran Ansari,
                            and Unsealed Exhibits Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III Plaintiff . (Attachments: # 1 Affidavit of Imran Ansari #
                            2 Exhibit 1 # 3 Exhibit 2 # 4 Exhibit 3 # 5 Exhibit 4 # 6 Exhibit 5 # 7
                            Exhibit 6 # 8 Exhibit 7 # 9 Exhibit 8 # 10 Exhibit 9 # 11 Exhibit 10 # 12
                            Exhibit 11 # 13 Exhibit 12 # 14 Exhibit 13 # 15 Exhibit 14 # 16 Exhibit
                            15 # 17 Exhibit 16 # 18 Exhibit 17 # 19 Exhibit 18 # 20 Exhibit 19 # 21
                            Exhibit 20 # 22 Exhibit 21 # 23 Exhibit 22 # 24 Exhibit 23 # 25 Exhibit
                            24 # 26 Exhibit 25 # 27 Exhibit 26 # 28 Exhibit 27 # 29 Exhibit 28 # 30
                            Exhibit 29 # 31 Exhibit 30 # 32 Exhibit 31 # 33 Exhibit 32 # 34 Exhibit
                            33 # 35 Exhibit 34 # 36 Exhibit 35 # 37 Exhibit 36 # 38 Exhibit 37 # 39
                            Exhibit 38 # 40 Exhibit 39 # 41 Exhibit 40 # 42 Exhibit 41 # 43 Exhibit
                            42 # 44 Exhibit 43 # 45 Exhibit 44 # 46 Exhibit 45 # 47 Exhibit 46 # 48
                            Exhibit 47 # 49 Exhibit 48 # 50 Exhibit 49 # 51 Exhibit 50 # 52 Exhibit
                            51) (Cesaroni, John) Modified on 5/7/2021 (Veliu, Qesar). (Entered:
  06/06/2020                06/06/2020)

                     336    Motion to Seal (RE: related document(s)330 Sealed Document Filed, 335
                            Sealed Document Filed). Filed by John L. Cesaroni on behalf of Curtis
                            James Jackson III, Plaintiff (RE: 330 Sealed Document Filed filed by
                            Plaintiff Curtis James Jackson, 335 Sealed Document Filed filed by
                            Plaintiff Curtis James Jackson) Response(s) due by 06/29/2020.
  06/06/2020                (Cesaroni, John) (Entered: 06/06/2020)

                     337    BNC Certificate of Mailing − PDF Document. (RE: 329 Generate BNC
  06/07/2020                Notice/Form). Notice Date 06/07/2020. (Admin.) (Entered: 06/08/2020)

                     338    Letter Filed by John L. Cesaroni on behalf of Curtis James Jackson III
                            Plaintiff (RE: 334 D.Conn.L.R. 56(a)2 Statement filed by Plaintiff Curtis
                            James Jackson, 335 Sealed Document Filed filed by Plaintiff Curtis James
  06/16/2020                Jackson) (Cesaroni, John) (Entered: 06/16/2020)

                     339    Motion for Order to Increase Page Limits Filed by Thomas G. Rohback
                            on behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s)
  06/19/2020                due by 07/10/2020. (Rohback, Thomas) (Entered: 06/19/2020)

                     340    Objection Opposition to Motion for Order to Increase Page Limits Filed
                            by John L. Cesaroni on behalf of Curtis James Jackson III Plaintiff (RE:
                            339 Motion for Order filed by Defendant Reed Smith LLP, Defendant
  06/22/2020                Peter Raymond) (Cesaroni, John) (Entered: 06/22/2020)

  06/23/2020         341    ORDER GRANTING INCREASED PAGE LIMIT REQUEST: I will
                            grant the request for an increased page limit, ECF No. 339, and in doing
                            so assume that counsel will otherwise comply with the federal rules
                            requirements regarding matters appropriately addressed in reply briefs.
                            The court presumes all counsel in the case are pressed for time, since as
                            Mark Twain said, 'I didn't have time to write a short letter, so I wrote a
                            long one instead.' The court previously granted relief for extraordinarily
                            long legal memoranda to be filed by plaintiff and defendant, and will do
                            so again here. The length of the briefing and the voluminous nature of the
                            exhibits −− many of which are currently sealed subject to review and
                            further order of the court −− will no doubt be a factor in the length of time
                            required to consider and decide the matter. Accordingly −− with
                            reservations about the wisdom of the length of the briefing thus far −− it is
                            hereby
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12           Page 42 of
                                      49


                            ORDERED: That, the Motion for Order to Increase Page Limites filed by
                            defendants is GRANTED. Signed by Judge Ann M. Nevins on June 23,
                            2020. (RE: 339). (Morgan, Nashae) (Entered: 06/23/2020)

                     342    ECF No. 341 has been Generated for BNC Noticing. (Morgan, Nashae)
  06/23/2020                (Entered: 06/23/2020)

                     343    ORDER GRANTING DEFENDANTS' REQUEST TO SEAL
                            MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
                            JUDGMENT AND EXHIBITS: On April 30, 2020, the defendants
                            requested portions of their memorandum in support of their motion for
                            summary judgment and exhibits 11−13, 23, 26, 55, 57, and 58, ECF Nos.
                            300 and 302, respectively, be sealed as they contain personal information
                            relating to third parties and/or confidential information pursuant to the
                            Amended Protective Order, ECF No. 103. ECF No. 298. After
                            consideration of the motion and agreeing relief should be granted, it is
                            hereby
                            ORDERED: The motion filed as ECF No. 298 is GRANTED; and it is
                            further
                            ORDERED: The documents filed as ECF Nos. 300 and 302 shall be
                            sealed subject to further order of the Court. Signed by Judge Ann M.
  06/24/2020                Nevins on June 24, 2020. (Re: 298). (Veliu, Qesar) (Entered: 06/24/2020)

                     344    ECF No. 343 has been Generated for BNC Noticing. (Veliu, Qesar)
  06/24/2020                (Entered: 06/24/2020)

                     345    ORDER GRANTING PLAINTIFF'S REQUEST TO SEAL
                            OPPOSITION MEMORANDUM AND EXHIBITS: On June 6, 2020,
                            the plaintiff requested portions of his memorandum in opposition to the
                            defendants' motion for summary judgment and the exhibits 1 − 51, ECF
                            Nos. 330 and 335, respectively, be sealed as they contain confidential
                            information pursuant to the Amended Protective Order, ECF No. 103.
                            ECF No. 336. After consideration of the motion and agreeing relief should
                            be granted, it is hereby
                            ORDERED: The motion filed as ECF No. 336 is GRANTED; and it is
                            further
                            ORDERED: The documents filed as ECF Nos. 330 and 335 shall be
                            sealed subject to further order of the Court. Signed by Judge Ann M.
                            Nevins on June 24, 2020. (Related Doc # 336). (Veliu, Qesar) (Entered:
  06/24/2020                06/24/2020)

                     346    ECF No. 345 has been Generated for BNC Noticing. (Veliu, Qesar)
  06/24/2020                (Entered: 06/24/2020)

                     347    BNC Certificate of Mailing − PDF Document. (RE: 342 Generate BNC
  06/25/2020                Notice/Form). Notice Date 06/25/2020. (Admin.) (Entered: 06/26/2020)

                     348    BNC Certificate of Mailing − PDF Document. (RE: 342 Generate BNC
  06/25/2020                Notice/Form). Notice Date 06/25/2020. (Admin.) (Entered: 06/26/2020)

                     349    Reply Brief in Further Support of Motion for Summary Judgment Filed by
                            Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 299 Motion for Summary Judgment filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond, 301 Memorandum of Law
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond, 333
                            Memorandum of Law filed by Plaintiff Curtis James Jackson) (Rohback,
  06/26/2020                Thomas) (Entered: 06/26/2020)

  06/26/2020         350
Case 17-02005   Doc 430-2   Filed 08/02/21      Entered 08/02/21 13:24:12            Page 43 of
                                      49


                            Affidavit of Craig M. Reiser in Support of Reed Smith LLP and Peter
                            Raymond's Reply in Further Support of Motion for Summary Judgment
                            Filed by Craig M Reiser on behalf of Peter Raymond, Reed Smith LLP
                            Defendants (RE: 299 Motion for Summary Judgment filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond, 333 Memorandum of Law
                            filed by Plaintiff Curtis James Jackson, 349 Brief filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond) (Attachments: # 1 Exhibit 59 # 2
                            Exhibit 60 # 3 Exhibit 61 # 4 Exhibit 62 # 5 Exhibit 63 # 6 Exhibit 64 # 7
                            Exhibit 65 # 8 Exhibit 66 # 9 Exhibit 67 # 10 Exhibit 68) (Reiser, Craig)
                            (Entered: 06/26/2020)

                     351    BNC Certificate of Mailing − PDF Document. (RE: 344 Generate BNC
  06/26/2020                Notice/Form). Notice Date 06/26/2020. (Admin.) (Entered: 06/27/2020)

                     352    BNC Certificate of Mailing − PDF Document. (RE: 346 Generate BNC
  06/26/2020                Notice/Form). Notice Date 06/26/2020. (Admin.) (Entered: 06/27/2020)

                     353    SCHEDULING ORDER: Upon review of ECF No. 333, plaintiff's
                            Memorandum of Law in Opposition to defendant's pending motion for
                            summary judgment, it appears the memorandum is not signed. Counsel
                            shall file a signed document on or before December 4, 2020. Signed by
                            Judge Ann M. Nevins on November 20, 2020. (Re:)333 Memorandum of
                            Law filed by Plaintiff Curtis James Jackson.) (Morgan, Nashae) (Entered:
  11/20/2020                11/20/2020)

                     354    ECF No. 353 has been Generated for BNC Noticing. (Morgan, Nashae)
  11/20/2020                (Entered: 11/20/2020)

                     355    BNC Certificate of Mailing − PDF Document. (RE: 354 Generate BNC
  11/22/2020                Notice/Form). Notice Date 11/22/2020. (Admin.) (Entered: 11/23/2020)

                     356    Memorandum of Law in OppositionCorrected to Add Signature Block
                            Filed by John L. Cesaroni on behalf of Curtis James Jackson III Plaintiff
                            (RE: 299 Motion for Summary Judgment filed by Defendant Reed Smith
                            LLP, Defendant Peter Raymond, 353 Scheduling Order/Pretrial Order)
  12/02/2020                (Cesaroni, John) (Entered: 12/02/2020)

                     357    Notice of Hearing Issued (Re:)299 Motion for Summary Judgment filed
                            by Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing to be
  03/11/2021                held on 4/13/2021 at 11:00 AM. (Morgan, Nashae) (Entered: 03/11/2021)

                     358    SCHEDULING ORDER: On or before April 9, 2021, plaintiff and
                            defendants shall file any supplemental memoranda or evidence (including
                            any affidavit) regarding the continuation or modification of the court's
                            prior orders sealing portions of the record regarding the defendants'
                            Motion for Summary Judgment and the plaintiff's opposition to summary
                            judgment. See, D.Conn.L.Civ.R. 5(e)(1). Signed by Judge Ann M. Nevins
                            on March 11, 2021 (Re:)299 Motion for Summary Judgment filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond.). (Morgan,
  03/11/2021                Nashae) (Entered: 03/11/2021)

                     359    ECF No. 358 has been Generated for BNC Noticing. (Morgan, Nashae)
  03/11/2021                (Entered: 03/11/2021)

                     360    BNC Certificate of Mailing − PDF Document. (RE: 357 Notice of
  03/13/2021                Hearing). Notice Date 03/13/2021. (Admin.) (Entered: 03/14/2021)

  03/13/2021         361
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12            Page 44 of
                                      49


                            BNC Certificate of Mailing − PDF Document. (RE: 359 Generate BNC
                            Notice/Form). Notice Date 03/13/2021. (Admin.) (Entered: 03/14/2021)

                     362    Scheduling Order (Includes Deadlines for Counsel to File Supplemental
                            Briefing. See Scheduling Order for details). (Re:)103, 343 , 345 , 357,
                            358 ) (Veliu, Qesar) Modified on 3/16/2021 (Veliu, Qesar). (Entered:
  03/16/2021                03/16/2021)

                     363    SCHEDULING ORDER DIRECTING PLAINTIFF TO COMPLY
                            WITH FED.R.BANKR.P. 7008: On or before April 9, 2021, plaintiff
                            shall file a statement required by the Federal Rules of Bankruptcy
                            Procedure, 'that [he] does or does not consent to entry of final orders or
                            judgment by the bankruptcy court.' Fed.R.Bankr.P. 7008. See also,
                            defendants' statement pursuant to Fed.R.Bankr.P. 7012(b), AP−ECF No.
                            28, p.9, note 1. Signed by Judge Ann M. Nevins on March 16, 2021.
  03/16/2021                (Re:)22) (Veliu, Qesar) (Entered: 03/16/2021)

                     364    ECF No. 363 has been Generated for BNC Noticing. (Veliu, Qesar)
  03/16/2021                (Entered: 03/16/2021)

                     365    BNC Certificate of Mailing − PDF Document. (RE: 362 Order). Notice
  03/18/2021                Date 03/18/2021. (Admin.) (Entered: 03/19/2021)

                     366    BNC Certificate of Mailing − PDF Document. (RE: 364 Generate BNC
  03/18/2021                Notice/Form). Notice Date 03/18/2021. (Admin.) (Entered: 03/19/2021)

                     367    Statement of Consent Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff (RE: 363 Order) (Cesaroni, John) (Entered:
  04/09/2021                04/09/2021)

                     368    Supplemental Motion to Seal. Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants (RE: 362 Order)
                            Response(s) due by 04/30/2021. (Rohback, Thomas). Related
                            document(s) 298 Motion to Seal. Modified on 4/12/2021 to correct related
  04/09/2021                documents (Graham, Anna). (Entered: 04/09/2021)

                     369    Memorandum of Law Pursuant to the Court's Scheduling Order, ECF No.
                            362 Filed by Thomas G. Rohback on behalf of Peter Raymond, Reed
                            Smith LLP Defendants (RE: 362 Order) (Rohback, Thomas) (Entered:
  04/09/2021                04/09/2021)

                     370    Motion to Strike DEFENDANTS IMPROPER SUMMARY JUDGMENT
                            EXHIBITS AND FOR EXHIBITS TO REMAIN UNDER SEAL Filed by
                            John L. Cesaroni on behalf of Curtis James Jackson III, Plaintiff .
  04/09/2021                Response(s) due by 04/30/2021. (Cesaroni, John) (Entered: 04/09/2021)

                     371    Hearing Held. Scheduling Order to enter. (Re:)299 Motion for Summary
                            Judgment filed by Defendant Reed Smith LLP, Defendant Peter
  04/13/2021                Raymond). (Veliu, Qesar) (Entered: 04/13/2021)

                     372        PDF with attached Audio File. Court Date & Time [ 4/13/2021
                            11:10:36 AM ]. File Size [ 51289 KB ]. Run Time [ 02:22:28 ].
  04/13/2021                (courtspeak). (Entered: 04/13/2021)

                     373    Request for Transcript . Hearing held on April 13, 2021 Filed by Craig M
                            Reiser on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  04/14/2021                (Reiser, Craig) (Entered: 04/14/2021)
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 45 of
                                      49


                     374    Request for Transcript Sent. (RE: 373 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  04/15/2021                April 13, 2021. (Veliu, Qesar) (Entered: 04/15/2021)

                     375    Motion to Withdraw as Attorney Filed by Drew A Hillier on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants . Response(s) due by
                            05/7/2021. (Attachments: # 1 Declaration of Craig M. Reiser # 2
  04/16/2021                Certificate of Service) (Hillier, Drew) (Entered: 04/16/2021)

                     376    Declaration of Craig M. Reiser Pursuant to Local Rule 83.1 Filed by
                            Craig M Reiser on behalf of Peter Raymond, Reed Smith LLP Defendants
                             (RE: 375 Motion to Withdraw as Attorney filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond) (Reiser, Craig) Modified on
  04/16/2021                4/16/2021 (Graham, Anna). (Entered: 04/16/2021)

                     377    ORDER GRANTING MOTION TO WITHDRAW APPEARANCE:
                            ECF No. 375, a Motion to Withdraw as Attorney filed by Drew A Hillier,
                            is GRANTED. Signed by Judge Ann M. Nevins on April 16, 2021. (RE:
  04/16/2021                375). (Morgan, Nashae) (Entered: 04/16/2021)

                     378    ECF No. 377 has been Generated for BNC Noticing. (Morgan, Nashae)
  04/16/2021                (Entered: 04/16/2021)

                     379    ORDER SUBSTITUTING SPONSORING COUNSEL: The Court has
                            reviewed the Declaration filed by Attorney Craig M. Reiser filed as
                            AP−ECF No. 376. In light of the withdrawal of the appearance by
                            Attorney Drew A. Hillier (see AP−ECF Nos. 375, 378), it is hereby
                            ORDERED: That the Court approves the designation of Attorney Thomas
                            G. Rohback as the sponsoring attorney for Attorney Craig M. Reiser,
                            admitted pro hac vice, in this Adversary Proceeding. Signed by Judge Ann
                            M. Nevins on April 16, 2021. (Re:)376 Affidavit filed by Defendant Reed
                            Smith LLP, Defendant Peter Raymond.) (Morgan, Nashae) (Entered:
  04/16/2021                04/16/2021)

                     380    ECF No. 379 has been Generated for BNC Noticing. (Morgan, Nashae)
  04/16/2021                (Entered: 04/16/2021)

                     381    Order Unsealing a Portion of Parties' Exhibits and Setting Deadline for
                            Supplemental Briefing Regarding Whether the Parties' Memoranda of
                            Law Shall Remain Under Seal. (Re:)103 Order, 358 Scheduling
                            Order/Pretrial Order, 362 Order, 368 Motion to Seal filed by Defendant
                            Reed Smith LLP, Defendant Peter Raymond, 369 Memorandum of Law
                            filed by Defendant Reed Smith LLP, Defendant Peter Raymond, 370
                            Motion to Strike filed by Plaintiff Curtis James Jackson.) (Rodriguez,
  04/19/2021                Gretchen) (Entered: 04/19/2021)

                     382    Transcript . Hearing held on 4/13/21 Requested by Craig M. Reiser
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 05/10/2021. Redacted Transcript Submission due By
                            05/20/2021. Transcript access will be restricted through 07/19/2021.
  04/19/2021                (Fiore Reporting Service, LLC) (Entered: 04/19/2021)

                     383    Pursuant to ECF No. 381, the documents identified in Appendix A of ECF
  04/20/2021                No. 381 were unsealed. (Rodriguez, Gretchen) (Entered: 04/20/2021)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 46 of
                                      49


                     384    Memorandum of Law Pursuant to the Court's April 19, 2021 Order Filed
                            by Thomas G. Rohback on behalf of Peter Raymond, Reed Smith LLP
  04/20/2021                Defendants (RE: 381 Order) (Rohback, Thomas) (Entered: 04/20/2021)

                     385    BNC Certificate of Mailing − PDF Document. (RE: 378 Generate BNC
  04/21/2021                Notice/Form). Notice Date 04/21/2021. (Admin.) (Entered: 04/22/2021)

                     386    BNC Certificate of Mailing − PDF Document. (RE: 380 Generate BNC
  04/21/2021                Notice/Form). Notice Date 04/21/2021. (Admin.) (Entered: 04/22/2021)

                     387    BNC Certificate of Mailing − PDF Document. (RE: 381 Order). Notice
  04/21/2021                Date 04/21/2021. (Admin.) (Entered: 04/22/2021)

                     388    BNC Certificate of Mailing (RE: 382 Transcript). Notice Date
  04/22/2021                04/22/2021. (Admin.) (Entered: 04/23/2021)

                     389    Certificate of Service Filed by John L. Cesaroni on behalf of Curtis James
                            Jackson III Plaintiff (RE: 381 Order) (Cesaroni, John) (Entered:
  04/23/2021                04/23/2021)

                     390    Notice Filed by John L. Cesaroni on behalf of Curtis James Jackson III
                            Plaintiff (RE: 381 Order) (Cesaroni, John) Modified on 4/27/2021
  04/27/2021                (Graham, Anna). (Entered: 04/27/2021)

                     391    Order Unsealing Memoranda of Law and a Portion of Parties Exhibits,
                            and, Substituting Exhibits. (Def. Exh. 57, Pl. Exh. 14, and Def. Exh. 24)
                            (Re:)384 Memorandum of Law filed by Defendant Reed Smith LLP,
                            Defendant Peter Raymond, 390 Notice filed by Plaintiff Curtis James
  05/07/2021                Jackson.) (Rodriguez, Gretchen) (Entered: 05/07/2021)

                     392    BNC Certificate of Mailing − PDF Document. (RE: 391 Order). Notice
  05/09/2021                Date 05/09/2021. (Admin.) (Entered: 05/10/2021)

                     393    Sua Sponte Order Sealing Plaintiff's Exhibit 46 (Re:) 358 Scheduling
                            Order/Pretrial Order, 381 Order.) (Rodriguez, Gretchen) (Entered:
  05/10/2021                05/10/2021)

                     394    BNC Certificate of Mailing − PDF Document. (RE: 393 Order). Notice
  05/12/2021                Date 05/12/2021. (Admin.) (Entered: 05/13/2021)

                     395    Memorandum of Decision and Order Granting Motion For Summary
                            Judgment, In Part, And Denying Motion For Summary Judgment As To
                            Proof of Claim. (Re:)22, 300, 335, 356) (Veliu, Qesar) (Entered:
  06/21/2021                06/21/2021)

                     396    BNC Certificate of Mailing − PDF Document. (RE: 395 Memorandum of
                            Decision and Order). Notice Date 06/23/2021. (Admin.) (Entered:
  06/23/2021                06/24/2021)

                     397    BNC Certificate of Mailing − PDF Document. (RE: 395 Memorandum of
                            Decision and Order). Notice Date 06/23/2021. (Admin.) (Entered:
  06/23/2021                06/24/2021)

                     398    Scheduling Order Establishing Deadlines In Advance Of Evidentiary
                            Hearing On Proof Of Claim 18. (Re:)22, 395) Pre−Trial Conference set
  06/24/2021                for 7/14/2021 at 02:00 PM. (Veliu, Qesar) (Entered: 06/24/2021)
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 47 of
                                      49


                     399    The scheduled hearing or conference before the Honorable Ann M.
                            Nevins on Wednesday, July 14, 2021, will be conducted over the
                            ZoomGov platform. Follow the instructions on the attached notice to
                            receive the ZoomGov Connection information (Veliu, Qesar) (Entered:
  06/24/2021                06/24/2021)

                     400    Partial Judgment In Favor Of Defendants. (Re:)22, 62, 395) (Veliu,
  06/25/2021                Qesar) (Entered: 06/25/2021)

                     401    BNC Certificate of Mailing − PDF Document. (RE: 398 Scheduling
                            Order/Pretrial Order). Notice Date 06/26/2021. (Admin.) (Entered:
  06/26/2021                06/27/2021)

                     402    BNC Certificate of Mailing (RE: 399 Clerks Notice of ZoomGov
                            Instructions Regarding Scheduled Hearing). Notice Date 06/26/2021.
  06/26/2021                (Admin.) (Entered: 06/27/2021)

                     403    BNC Certificate of Mailing − PDF Document. (RE: 400 Order). Notice
  06/27/2021                Date 06/27/2021. (Admin.) (Entered: 06/28/2021)

                     404    BNC Certificate of Mailing − PDF Document. (RE: 400 Order). Notice
  06/27/2021                Date 06/27/2021. (Admin.) (Entered: 06/28/2021)

                     405    Notice of Appeal to District Court. Fee Amount of $298 Fee to be Paid by
                            Internet Credit Card. 400 Order Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III, Plaintiff. Appellant, Curtis James Jackson III.
                            Appellee(s), Reed Smith LLP and Peter Raymond. Appellant Designation
                            or Agreed Statement due by 07/16/2021. Transmission of Designation due
                            by 08/2/2021. (Attachments: # 1 Exhibit A)(Cesaroni, John) (Entered:
  07/02/2021                07/02/2021)

                            Receipt of Notice of Appeal(17−02005) [appeal,ntcapl] ( 298.00) filing
                            fee − $ 298.00. Receipt number 9848753. (U.S. Treasury) (Entered:
  07/02/2021                07/02/2021)

                     406    Transmittal of Notice of Appeal to the United States District Court (RE:)
                            405 Notice of Appeal Filed by Curtis James Jackson III, Appellant
  07/06/2021                (RE:)400 Partial Judgment. (Miltenberger, Regina) (Entered: 07/06/2021)

                     407    Notice and Acknowledgement of Docketing Notice of Appeal to U.S.
                            District Court. Case Number: 21−911(VLB) (RE:)405 Notice of Appeal
  07/06/2021                (Miltenberger, Regina) (Entered: 07/07/2021)

                     408    Letter Re: Rule 54(b) Certification Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III Plaintiff (RE: 400 Order) (Attachments: # 1
  07/08/2021                Proposed Order) (Cesaroni, John) (Entered: 07/08/2021)

                     409    Order Certifying Partial Judgment As Final Judgment. (Re:)400, 408)
  07/09/2021                (Veliu, Qesar) (Entered: 07/09/2021)

                     410    BNC Certificate of Mailing − PDF Document. (RE: 409 Order). Notice
  07/11/2021                Date 07/11/2021. (Admin.) (Entered: 07/12/2021)

                     411    BNC Certificate of Mailing − PDF Document. (RE: 409 Order). Notice
  07/11/2021                Date 07/11/2021. (Admin.) (Entered: 07/12/2021)

  07/14/2021         412
Case 17-02005   Doc 430-2   Filed 08/02/21       Entered 08/02/21 13:24:12           Page 48 of
                                      49


                            Motion to Extend Time to Seek Attorneys' Fees and Costs to 60 Days
                            After Resolution of Proof of Claim Filed by Thomas G. Rohback on
                            behalf of Peter Raymond, Reed Smith LLP, Defendants . Response(s) due
                            by 08/4/2021. (Rohback, Thomas) (Entered: 07/14/2021)

                     413    Request for Transcript . Hearing held on July 14, 2021 Filed by Thomas
                            G. Rohback on behalf of Peter Raymond, Reed Smith LLP, Defendants
                            Transcription Service Requested: Fiore Reporting and Transcription
  07/14/2021                (Rohback, Thomas) (Entered: 07/14/2021)

                     414        PDF with attached Audio File. Court Date & Time [ 7/14/2021
                            2:07:19 PM ]. File Size [ 5588 KB ]. Run Time [ 00:15:31 ]. (courtspeak).
  07/14/2021                (Entered: 07/14/2021)

                     417    Pre−Trial Conference Held. Scheduling Order to enter. (Re:)22 Amended
                            Complaint filed by Plaintiff Curtis James Jackson). (Veliu, Qesar)
  07/14/2021                (Entered: 07/16/2021)

                     415    Request for Transcript Sent (RE: 413 Request for Transcript filed by
                            Defendant Reed Smith LLP, Defendant Peter Raymond). Hearing held on
  07/15/2021                July 14, 2021 (Morgan, Nashae) (Entered: 07/15/2021)

                     416    Statement − of Issues to be Presented and Designation of Items to be
                            Included in the Record on Appeal. Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III Plaintiff (RE: 62 Memorandum of Decision and
                            Order, 395 Memorandum of Decision and Order, 400 Order) (Cesaroni,
                            John) Appellee's Designatons Due: July 30, 2021. Modified on 7/19/2021
                            to Add Appellee's Designation Due Date. (Miltenberger, Regina).
  07/16/2021                (Entered: 07/16/2021)

                     418    SCHEDULING ORDER REGARDING PENDING MOTIONS: During
                            a status conference held on July 14, 2021, plaintiff's counsel requested a
                            stay of any further proceedings regarding the defendant, Reed Smith,
                            LLP's proof of claim, POC 18, pending final resolution of the plaintiff's
                            appeal of the court's Partial Judgment in Favor of Defendants. AP−ECF
                            Nos. 400, 405. As discussed, a written motion is required.

                            As forecast during the status conference, defendants have now filed a
                            Motion to Extend Time to Seek Attorneys' Fees and Costs to 60 Days
                            After Resolution of Proof of Claim Accordingly, AP−ECF No. 412.

                            Accordingly, it is hereby

                            ORDERED: On or before July 28, 2021, the plaintiff may file a motion
                            and memorandum of law seeking a stay of further proceedings regarding
                            Reed Smith LLC's proof of claim, POC 18; and it is further

                            ORDERED: On or before August 11, 2021, the defendants shall file any
                            response to any motion for stay filed by the plaintiff; and it is further

                            ORDERED: On or before August 11, 2021, the plaintiff shall file any
                            response to defendants motion (AP−ECF No. 412). Signed by Judge Ann
                            M. Nevins on July 16, 2021. (Re:)22, 412 ) (Veliu, Qesar) (Entered:
  07/16/2021                07/16/2021)

                     419    ECF No. 418 has been Generated for BNC Noticing. (Veliu, Qesar)
  07/16/2021                (Entered: 07/16/2021)

  07/18/2021         420
Case 17-02005   Doc 430-2   Filed 08/02/21        Entered 08/02/21 13:24:12             Page 49 of
                                      49


                            BNC Certificate of Mailing − PDF Document. (RE: 419 Generate BNC
                            Notice/Form). Notice Date 07/18/2021. (Admin.) (Entered: 07/19/2021)

                     421    BNC Certificate of Mailing − PDF Document. (RE: 419 Generate BNC
  07/18/2021                Notice/Form). Notice Date 07/18/2021. (Admin.) (Entered: 07/19/2021)

                     422    ORDER EXTENDING TIME TO SEEK ATTORNEYS FEES AND
                            COSTS TO AUGUST 31, 2021: Defendants filed a Motion to Extend
                            Time to Seek Attorneys' Fees and Costs to 60 Days After Resolution of
                            Proof of Claim, as AP−ECF No. 412. The motion is GRANTED
                            THROUGH AUGUST 31, 2021, subject to further extension, to permit
                            plaintiff an opportunity to oppose the motion. See, ECF No. 418. Signed
                            by Judge Ann M. Nevins on July 20, 2021. (RE:412) . (Morgan, Nashae)
  07/20/2021                (Entered: 07/20/2021)

                     423    ECF No. 422 has been Generated for BNC Noticing. (Morgan, Nashae)
  07/20/2021                (Entered: 07/20/2021)

                     424    Transcript . Hearing held on 7/14/21 Requested by Thomas G. Rohback
                            Pursuant to the new policy adopted by the judicial conference, viewing of
                            a transcript is restricted for 90 days from the file date. Transcripts will be
                            available for viewing only at the clerk's office during the 90 day period or
                            may be purchased from the court transcriber. For more information
                            contact the Clerk's Office. The following deadlines apply: Redaction
                            Request due By 08/12/2021. Redacted Transcript Submission due By
                            08/23/2021. Transcript access will be restricted through 10/20/2021.
  07/22/2021                (Fiore Reporting Service, LLC) (Entered: 07/22/2021)

                     425    BNC Certificate of Mailing − PDF Document. (RE: 423 Generate BNC
  07/22/2021                Notice/Form). Notice Date 07/22/2021. (Admin.) (Entered: 07/23/2021)

                     426    BNC Certificate of Mailing (RE: 424 Transcript). Notice Date
  07/25/2021                07/25/2021. (Admin.) (Entered: 07/26/2021)

                     427    Motion To Stay Pending Appeal Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III, Plaintiff . Response(s) due by 08/18/2021.
  07/28/2021                (Cesaroni, John) (Entered: 07/28/2021)

                     428    Memorandum of Law in Support Filed by John L. Cesaroni on behalf of
                            Curtis James Jackson III Plaintiff (RE: 427 Motion To Stay Pending
                            Appeal filed by Plaintiff Curtis James Jackson) (Cesaroni, John) (Entered:
  07/28/2021                07/28/2021)

                     429    Appellee Designation of Contents for Inclusion in Record of Appeal
                            (RE:)405 Notice of Appeal Filed by Thomas G. Rohback on behalf of
                            Peter Raymond, Reed Smith LLP, Defendants. (Rohback, Thomas)
  07/30/2021                (Entered: 07/30/2021)
